Filed with the Securities and Exchange Commission on April 30, 2014 1933 Act Registration File No. 333-190020 1940 Act File No. 811-22871 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 2 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 3 x (Check appropriate box or boxes.) HCIM Trust (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices) (Zip Code) 1-866-388-6292 (Registrant’s Telephone Number, Including Area Code) David B. Perkins Hatteras Alternative Mutual Funds, LLC 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and Address of Agent for Service) WITH A COPY TO: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus April 30, 2014 HATTERAS PE INTELLIGENCE FUND INSTITUTIONAL CLASS: HPEIX HATTERAS DISCIPLINED OPPORTUNITY FUND CLASS A: HDOAXINSTITUTIONAL CLASS: HDOIX Investment Advisor: Hatteras Capital Investment Management, LLC The U.S. Securities and Exchange Commission and the Commodity Futures Trading Commission have not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 2 HATTERAS PE INTELLIGENCE FUND 2 HATTERAS DISCIPLINED OPPORTUNITY FUND 10 ADDITIONAL INFORMATION ABOUT THE FUNDS 16 SHARE CLASSES 31 PORTFOLIO HOLDINGS INFORMATION 32 INVESTMENT ADVISOR 32 INVESTMENT SUB-ADVISOR 33 PORTFOLIO MANAGERS 34 THE INDEX PROVIDER AND INDEXCALCULATIONAGENT 36 ADDITIONAL INFORMATION ABOUT THE PERI MODEL AND THE REFERENCE INDEX 38 DETERMINATION OF NET ASSET VALUE 41 HOW TO PURCHASE SHARES 43 REDEMPTIONS 51 TOOLS TO COMBAT FREQUENT TRANSACTIONS 55 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS 56 FINANCIAL HIGHLIGHTS 59 SUMMARY SECTION HATTERAS PE INTELLIGENCE FUND Investment Objective The Hatteras PE Intelligence Fund (the “Fund”) seeks investment results comparable to the returns of the Nomura QES Modelled Private Equity Returns Index (Bloomberg: NMQPERI) (the “Reference Index”). Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Management Fees 1.50% Distribution and/or Service (12b-1) Fees None Other Expenses(1) 1.21% Total Annual Fund Operating Expenses 2.71% Other Expenses are estimated for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5%return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year $274 3 Years $841 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the fiscal period November 12, 2013 (commencement of operations) through December 31, 2013 the Fund’s portfolio turnover rate was 65% of the average value of its portfolio. 2 Principal Investment Strategies The Fund seeks to track the Reference Index and therefore, to provide a return similar to that of a broad-based global investment in private equity buyout funds, calculated based on the amounts investors commit to private equity buyout funds, without directly or indirectly investing in private equity funds. The Reference Index is provided by Nomura International plc (the “Index Provider”). The Reference Index is based on a quantitative model (the “PERI Model”) developed by Quantitative Equity Strategies, LLC (“QES” or the “Index Information Provider”), using data provided by Preqin Ltd. The Fund seeks to achieve its investment objective by investing primarily in a combination of equity securities, total return swaps, notional cash deposits in various currencies and derivatives that, as a whole, are expected to produce returns that track the price performance of the Reference Index. The Fund may invest in equity securities of companies of any capitalization. The Fund is classified as non-diversified. A non-diversified investment company may invest in the securities of fewer issuers at any one time than diversified funds. The Fund will generally buy securities and hold notional currency positions that the Adviser expects will give the Fund economic exposure similar to that of the respective constituents of the Reference Index and sell securities whose exposure is greater than that of the corresponding constituents of the Reference Index. The Reference Index is rebalanced weekly. The Adviser expects that the Fund’s active or frequent trading of portfolio securities may result in a portfolio turnover rate in excess of 100% on an annual basis. The equity securities in which the Fund invests include common stocks and shares of non-affiliated investment companies (such as exchange-traded funds (“ETFs”)) that invest primarily in the constituent equity securities of broad-based U.S. equity indicesthat focus on specific market sectors (e.g., the S&P 500® Energy Total Return Index). The total return swaps in which the Fund participates will expose the Fund to the performance of the Reference Index or broad-based U.S. equity indices in exchange for the return on the relevant basket of equity securities, including shares of other investment companies or ETFs. The Fund may invest in total return swaps with respect to up to 100% of the Fund’s total assets. To the extent the Fund enters into swap agreements, the Fund will maintain collateral, consisting of cash, cash equivalents and liquid securities to comply with applicable legal requirements. The Reference Index and PERI Model The Reference Index tracks the performance of an innovative rules-based proprietary model (the “PERI Model”) that seeks to provide a return similar to that of a broad-based global investment in private equity buyout funds, calculated based on the amounts investors commit to private equity buyout funds (the “PERI Targeted Return”). The PERI Model seeks to provide the PERI Targeted Return by dynamically allocating, on a weekly basis, to U.S. equity indicesthat focus on specific market sectors and notional cash deposits in various currencies. The PERI Model (and therefore the Reference Index) does not invest directly or indirectly in private equity funds. 3 The PERI Model incorporates both fund level and deal level data associated with broad-based global investments in private equity buyout funds that is received from Preqin Ltd. This data may include information such as deal size, deal dates (both purchase and sale), industry codes and the currency in which the private equity buyout funds is denominated. Based on research conducted by QES and others, the PERI Model uses this informationas well as other information and financial models to identify the market capitalization, sector and currency exposures which seek to produce returns similar to those of the private equity buyout funds. The Reference Index constituents are large cap equity sector indices (e.g., S&P 500® Energy Total Return Index), mid cap equity sector indices (e.g., S&P 400® Utilities Total Return Index) and currencies (e.g., U.S. Dollar, Euro, Japanese Yen). As of December 31, 2013, the Reference Index was composed approximately 66% of mid cap equity sector indices, 29.5% of large cap equity sector indices and the remainder of notional currency deposits. The Reference Index is intended to be investible, and, as a result, the level of the Reference Index will take into account fees and costs that would be payable in replicating the Reference Index, as well as reflecting any impediments to replicating the Reference Index (e.g., as a result of disruptions occurring to the constituents of the Reference Index). The Fund will generally hold a portion of its assets in cash or invest them in liquid, short-term investments, including U.S. government obligations, certificates of deposit, commercial paper, other investment companies and money market instruments or other securities. All information contained in this Prospectus regarding the Reference Index including, without limitation, its makeup, performance, method of calculation and changes in its constituents, has been taken from publicly available sources and the index methodology (the “Index Methodology”), which is available at (https://www.nomura.com/peri) and is summarized in, but not incorporated by reference into, this Prospectus. The Index Methodology is a document that is proprietary to the Index Provider. The Index Methodology reflects the policies of, and is subject to change by, the Index Provider. We have not independently verified the information taken from publicly available sources. We accept responsibility for the information contained in the Index Methodology, to the extent that such information is accurately reproduced in this Prospectus. 4 Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Fund. The following additional risks could affect the value of your investment: ● Currency Risk: Foreign currencies will fluctuate in value relative to the U.S. dollar, adversely affecting the value of the Fund’s investments and its returns. Currency exchange rates can be affected unpredictably by the intervention or the failure to intervene by U.S. or foreign governments or central banks, or by currency controls or political developments in the U.S. or abroad. ● Derivative Instruments Risk: The Fund may invest in derivative instruments. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund. The Fund could experience a loss if derivatives do not perform as anticipated, are not correlated with the performance of other investments that are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. ● ETF Risk: In addition to the risks of investing in an investment company, the price of an ETF can fluctuate within a wide range, and the Fund could lose money when investing in an ETF if the prices of the securities owned by the ETF go down. The market price of the ETF’s shares may trade at a discount to their net asset value. Additionally, ETFs have management fees, which increase their cost. ● High Portfolio Turnover Rate Risk: The Fund’s investment strategy may result in high turnover rates. A high portfolio turnover rate may increase the Fund’s short-term capital appreciation and increase brokerage commission costs, which may negatively impact the Fund’s performance. Rapid portfolio turnover also exposes the Fund’s shareholders to a higher current realization of capital gains and this could cause you to pay higher taxes. ● Market Risk: The value of equity securities and other investments owned by the Fund may decline, at times sharply and unpredictably, because of economic changes or other events in the U.S. or abroad that affect individual issuers, sectors or large portions of the market. ● New Fund Risk: The Fund is a recently-formed entity with limited operating history upon which prospective investors may evaluate its future performance. As such, there can be no assurances that the Fund will be able to implement its investment strategy or achieve its investment objective. 5 ● Non-Diversification Risk. The Fund is non-diversified, which means that it may invest in the securities of relatively few issuers. As a result, the Fund may be more susceptible to a single adverse economic, political or other occurrence affecting one or more of these issuers, and may experience increased volatility due to its investments in those securities. ● PERI Model Risk: Because the Fund seeks to track the Reference Index, which uses the PERI Model, the Fund is subject to the risks associated with the development and implementation of the PERI Model, including that: ○ there can be no assurance that the assumptions used by the PERI Model to determine the drivers of private equity buyout funds are correct or that the PERI Model will be able to capture any performance based on these drivers using public market equivalents alone; ○ the PERI Model is based on an analysis of the returns of private equity buyout funds based on the amount private equity investors commit to invest, rather than the amounts they actually invested, which may differ significantly; ○ the data provided to Preqin, Ltd., including valuations of deals and committed capital, and used by the PERI Model may be inaccurate and may not accurately reflect the private equity buyout fund industry due to survivorship bias; and ○ the returns from the PERI Model (and therefore the Reference Index) may differ significantly from the return of a direct investment in one or more private equity buyout funds. ● Proprietary Strategy Risk: The Reference Index and the PERI Model may not be successful. The Reference Index follows a proprietary strategy. No assurance can be given that the Reference Index or the PERI Model will achieve its stated investment objective of providing a return similar to that which could be achieved through a broad-based global investment in private equity buyout funds. The Reference Index and the PERI Model have each been constructed on the basis of certain historically observed trends, correlations or assumptions, none of which may be realized during the life of the Fund. ● Historical Performance of the Reference Index Risk: The historical performance of the Reference Index is not an indication of its future performance. It is impossible to predict whether the level of the Reference Index will rise or fall. The actual performance of the Reference Index over the life of the Fund may bear little relation to the historical levels of the Reference Index.There is no assurance as to how the Reference Index will perform in either absolute terms or in relative terms. Specifically, there can be no assurance as to how the Reference Index will perform in relation to the performance of equities (either to the equity indices referenced by the Reference Index, to an investment in private equity funds or to any other measure of private equity returns) or any other asset class. 6 ● Index Information Provider Failure: The Reference Index provides the performance of the PERI Model using the weekly weightings provided by the Index Information Provider to the Index Provider. In the event that the Index Information Provider is unable or fails to duly provide such weightings, the Reference Index may not be able to provide the performance of the PERI Model and this may lead to the Index Provider making adjustments to, or cancelling, the Reference Index. The Index Information Provider relies on, among other things, private equity buyout data provided by Preqin Ltd. and in the event that such information is no longer available or reliable, the PERI Model (and therefore the Reference Index) may not be able to continue. ● Lack of Information on PERI Model: The Reference Index is based on the PERI Model, which is a proprietary systematic algorithmic model owned and operated by the Index Information Provider. Further details of the PERI Model may not be disclosed to investors in the Fund and therefore, investors must have sufficient skill and expertise (or be able to obtain such advice or assistance from professional advisors) to make an assessment of the risks and merits of an investment in the Fund without additional information on the PERI Model. ● Shares of Other Investment Companies Risk: The Fund may invest in shares of other investment companies, including ETFs, as a means to pursue its investment objective. As a result of this policy, your cost of investing in theFund will generally be higher than the cost of investing directly in such investment companies. You will indirectly bear fees and expenses charged by such investment companies in addition to theFund’s direct fees and expenses. ● Smaller Sized Companies Risk:The Fund may invest in other investment companies or participate in swap agreements that expose it to the risks of stocks issued by mid-sized companies. Stocks of mid-sized companies may be subject to more abrupt or erratic market movements than stocks of larger, more established companies. Mid-sized companies may have limited product lines or financial resources, and may be dependent upon a particular niche of the market. ● Swap Agreement Risk: The Fund may enter into equity and index swap agreements. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested in a “basket” of securities representing a particular index. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. 7 ● Tracking Risk: The Fund’s performance may vary substantially from the performance of the Reference Index it tracks as a result of share purchases and redemptions, transaction costs, expenses and other factors. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here that shows changes in the Fund’s performance from year to year and how the Fund’s average annual returns compare with those of a broad measure of market performance. Past performance is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.hatterasfunds.com or by calling the Fund toll-free at 1-877-569-2382. Management Investment Advisor: Hatteras Capital Investment Management, LLC is the investment advisor of the Fund. Portfolio Managers: The Fund is managed by the following co-portfolio managers: Portfolio Managers Period of Service with the Fund Primary Title Frank A. Burke, CFA, CAIA Since Inception (2013) Vice President, Portfolio Management Josh E. Parrott, CAIA Since Inception (2013) Director, Portfolio Management Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Hatteras PE Intelligence Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-569-2382, or through a financial intermediary. You may also purchase and redeem Fund shares by wire transfer. Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly. The minimum initial investment in the Fund’s Institutional Class shares is $1 million. There is no minimum subsequent investment. For a description of the Fund’s Institutional Class shares, see “How to Purchase Shares.” Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-exempt or tax-deferred arrangement, such as a 401(k) plan or an IRA. Distributions on investments made through tax-exempt or tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. 8 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or the investment advisor to the Fund may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend Fund shares over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 9 HATTERAS DISCIPLINED OPPORTUNITY FUND Investment Objective The Hatteras Disciplined Opportunity Fund (the “Fund”) seeks to consistently outperform the broader equity market on a risk-adjusted basis in both rising and declining markets. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund’s Class A shares. More information about these and other discounts is available from your financial professional and in the “How to Purchase Shares” section on page43 of this Prospectus and the “Purchase, Redemption and Pricing of Shares” section on page 27 of the Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Institutional Class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.75% None Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption price, whichever is less) 1.00%(1) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Institutional Class Management Fees 1.25% 1.25% Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses(2) 1.42% 1.42% Total Annual Fund Operating Expenses 2.92% 2.67% Purchases of $1 million and more held less than 18 months may be subject to a contingent deferred sales charge of up to 1.00%. Other Expenses are estimated for the current fiscal year. Example This Example is intended to help you compare the cost of investing in Fund shares with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5%return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 10 1 Year 3 Years Class A $756 $1,336 Institutional Class $270 $829 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies The Fund seeks to achieve its investment objective principally by: ● Buying call options on the S&P 500® Composite Stock Price Index (the “S&P 500 Index”) to create broad market exposure, and ● buying and writing (selling) additional call and put options on the S&P 500 Index to enhance market returns and reduce market losses. The Sub-Advisor, as defined below, employs a proprietary “Planned Return Strategy” (“PRS”) to select Fund investments. PRS is based on the Sub-Advisor’s work in Behavioral Finance and is designed to consistently outperform the S&P 500 on a risk-adjusted basis in both rising and declining markets. The Fund is classified as non-diversified. A non-diversified investment company may invest in the securities of fewer issuers at any one time than diversified funds. The Acertus Planned Return Strategy PRS is implemented through the purchase of a rolling series of tranches of call and put options, each delivering a formulaic return over its term. The rolling series of tranches and formulaic tranche returns are explained further below. Rolling Series of Tranches The Fund generally invests in a series of 12 rolling “tranches” of call and put options, with each tranche having approximately a 12-month term. In other words, at any given time, the Fund will generally have one tranche with options expiring in approximately one month, a second tranche expiring in approximately two months, and so on, up to a twelfth tranche expiring in approximately twelve months. Each month, a previously purchased tranche’s options will generally expire, be exercised or be sold at or near their expiration, and the proceeds generally are used to purchase (or roll into) a new tranche of options expiring in approximately twelve months. 11 The rolling nature of the tranches creates diversification of investment time period and market level compared to the risk of buying or selling investments at any one time. The Fund expects that its assets will generally be invested evenly across the tranches, such that the average time to expiration of the Fund’s options will be approximately six months. Formulaic Tranche Returns Options purchase decisions are made based upon a targeted formulaic return for each tranche over its term. The formula is determined by the Sub Advisor’s analysis of historic market movements and the likelihood of delivering an attractive risk-adjusted rate of return in different market conditions. The formula dictates a desired level of downside protection and an enhanced market return multiple with the price of options determining the maximum return that a tranche can deliver over its term. Each tranche is intended to be held until the expiration date of its options. Effectively, the formulaic structure amounts to (a) giving up a potential higher return in exchange for return enhancement up to the maximum return and (b) buying limited downside protection at the cost of steeper losses if the S&P500 Index declines past the specified limit. For example, a given tranche may be constructed by purchasing a call option on the S&P500 Index to gain market exposure, along with buying and writing (selling) put options on the S&P500 Index to protect against a 10% decline in the S&P500 Index (“downside protection”), with a loss of 1.15 times any S&P500 Index decline beyond 10%. In addition, call options may be purchased or written (sold) on the index to double the S&P500 Index’s gains up to a maximum return of 12% with no additional gains beyond 12%. During periods of high volatility, which may coincide with market lows, options pricing may allow for a greater level of maximum return for a given level of downside protection. During periods of low volatility, which may coincide with market highs, market pricing may support lower maximum returns while maintaining the desired level of downside protection. Therefore, the tranches may allow for higher maximum returns from market lows while maintaining downside protection at market highs. The Fund generally intends to utilize FLexible EXchange® Options (“FLEX Options”), which are customized option contracts available through the Chicago Board Options Exchange (“CBOE”) that are guaranteed for settlement by The Options Clearing Corporation (“OCC”). FLEX Options provide investors with the ability to customize exercise prices and expiration dates, while achieving price discovery in competitive, transparent auctions markets and avoiding the counterparty exposure of over-the-counter (“OTC”) options positions. From time to time, the Fund may hold a portion of its assets in cash or invest them in liquid, short-term investments, including U.S. government obligations, certificates of deposit, commercial paper, other investment companies, money market instruments or other securities. 12 Tranches of options only deliver their formulaic return if held until their expiration. Fund performance will equal the value and time weighted average of the individual market valuations for each of the options in all of the tranches held for the intended period, plus the performance of any cash or other securities held in the account, less management fees and other costs. Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Fund. The following additional risks could affect the value of your investment: ● Derivative Securities Risk: The Fund may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset or index. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund. The Fund could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. ● FLEX Options Risk: The Fund expects to utilize FLEX Options issued and guaranteed for settlement by the OCC.The Fund bears the risk that the OCC will be unable or unwilling to perform its obligations under the FLEX Options contracts. Additionally, FLEX Options may be illiquid, and in such cases, the Fund may have difficulty closing out certain FLEX Options positions at desired times and prices. FLEX Options are also subject to the Derivative Securities Risk described above. ● Management Risk: The Fund’s success will depend on the management of the Sub-Advisor (as defined below) and on the skill and acumen of the Sub-Advisor’s personnel. ● Market Risk: The value of equity securities and other investments owned by the Fund may decline, at times sharply and unpredictably, because of economic changes or other events in the U.S. or abroad that affect individual issuers, sectors or large portions of the market. 13 ● New Fund Risk: The Fund is a recently-formed entity with limited or no operating history upon which prospective investors may evaluate its future performance. As such, there can be no assurances that the Fund will be able to implement its investment strategy or achieve its investment objective. ● Non-Diversification Risk.The Fund is non-diversified, which means that it may invest in the securities of relatively few issuers. As a result, the Fund may be more susceptible to a single adverse economic, political or other occurrence affecting one or more of these issuers, and may experience increased volatility due to its investments in those securities. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here that shows changes in the Fund’s performance from year to year and how the Fund’s average annual returns compare with those of a broad measure of market performance. Past performance is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.hatterasfunds.com or by calling the Fund toll-free at 1-877-569-2382. Management Investment Advisor: Hatteras Capital Investment Management, LLC is the investment advisor of the Fund. Investment Sub-Advisor: Acertus Capital Management, LLCis the investment sub-advisor of the Fund. Portfolio Managers: The Fund is managed by the following co-portfolio managers: Portfolio Managers Period of Service with the Fund Primary Title Mitchell D. Eichen Since Inception (2013) Acertus, Chief Executive Officer Glenn A. Myers Since Inception (2013) Acertus, President and Chief Operating Officer John Longo, CFA Since Inception (2013) Acertus, Chief Investment Officer Erman K. Civelek, CFA, CAIA, CFP Since Inception (2013) Acertus, Senior Vice President Investment Strategist Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Hatteras Disciplined Opportunity Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-569-2382, or through a financial intermediary. You may also purchase and redeem Fund shares by wire transfer. Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly. 14 The minimum initial and subsequent investment amounts are shown below. For a description of the Fund’s Class A and Institutional Class shares, see “How to Purchase Shares.” Type of Account To Open Your Account To Add to Your Account Class A Regular Retirement Accounts Automatic Investment Plan Institutional Class $1 million None Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or the investment advisor to the Fund pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend Fund shares over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 15 ADDITIONAL INFORMATION ABOUT THE FUNDS This Prospectus has information you should know before investing. Please read it carefully and keep it with your investment records. This Prospectus describes two funds, the Hatteras PE Intelligence Fund (the “PEI Fund”) and the Hatteras Disciplined Opportunity Fund (the “Disciplined Fund”) (each a “Fund,” and collectively, the “Funds”), which are currently offered by HCIM Trust (the “Trust”). Hatteras Capital Investment Management, LLC (the “Advisor”) serves as the investment advisor of each of the Funds. Acertus Capital Management, LLC (the “Sub-Advisor”) serves as the sub-advisor of the Disciplined Fund. Hatteras PE Intelligence Fund Investment Objective The PEI Fund seeks investment resultscomparable to the returns of the Nomura QES Modelled Private Equity Returns Index (Bloomberg: NMQPERI) (the “Reference Index”) that is provided by Nomura International plc (the “Index Provider”). The Reference Index is a daily liquid index targeting returns similar to those which may be achieved through a global broad-based investment in private equity buyout funds.The Fund’s investment objective is not fundamental and therefore may be changed without shareholder approval. As with any mutual fund, there can be no guarantee that the investment objective of the Fund will be achieved. Additional Information about the PEI Fund’s Principal Investment Strategy The Reference Index The Reference Index uses an innovative rules-based proprietary model (the “PERI Model”), discussed in greater detail below, that seeks to provide a return similar to that of a broad-based global investment in private equity buyout funds, calculated based on the amounts investors commit to private equity buyout funds (the “PERI Targeted Return”). The PERI Model seeks to provide the PERI Targeted Return by dynamically allocating, on a weekly basis, to U.S. equity indices that focus on specific market sectors and notional cash deposits in various currencies. The PERI Model (and therefore the Reference Index) does not invest directly or indirectly in private equity funds. Investing in the Fund does not provide an interest in any private equity buyout fund. The universe of Reference Index constituents may change from time to time, and the specific allocation to one or more constituents is expected to vary weekly. As of the date of this Prospectus, the equity sector and currency constituents of the Reference Index are: 16 Large Cap U.S. Equity Sector Indices Mid-Cap U.S. Equity Sector Indices Currencies S&P 500® Consumer Discretionary Total Return Index S&P 500® Consumer Staples Total Return Index S&P 500® Energy Total Return Index S&P 500® Financials Total Return Index S&P 500® Health Care Total Return S&P 500® Industrials Total Return Index S&P 500® Information Technology Total Return Index S&P 500® Materials Total Return Index S&P 500® Telecommunication Services Total Return Index S&P 500® Utilities Total Return Index S&P 400® Consumer Discretionary Total Return Index S&P 400® Consumer Staples Total Return Index S&P 400® Energy Total Return Index S&P 400® Financials Total Return Index S&P 400® Health Care Total Return Index S&P 400® Industrials Total Return Index S&P 400® Information Technology Total Return Index S&P 400® Materials Total Return Index S&P 400® Telecommunication Services Total Return Index S&P 400® Utilities Total Return Index Australian Dollar British Pound Sterling Canadian Dollar Euro Japanese Yen Swiss Franc U.S. Dollar The S&P 500® is a well-known stock market index that includes common stocks of 500 companies from a number of sectors representing a significant portion of the market value of all common stocks publicly traded in the United States, most of which are listed on the New York Stock Exchange, Inc. (the “NYSE”). Stocks in the S&P 500® are weighted according to their float adjusted market capitalizations (i.e., the number of shares outstanding multiplied by the stock’s current price). The companies selected for inclusion in the S&P 500® are those of large publicly held companies which generally have the largest market values within their respective industries. The companies chosen for the S&P 500® have market values in excess of $4 billion; such minimum is reviewed from time to time to ensure consistency with market conditions. The composition of the S&P 500® is determined by Standard & Poor’s and is based on such factors as the market capitalization and trading activity of each stock and its adequacy as a representation of stocks in a particular industry group, and may be changed from time to time. 17 The S&P 400® is a well-known stock market index that includes common stocks of 400 companies from a number of sectors representing a significant portion of the market value of all common stocks publicly traded in the United States, most of which are listed on the NYSE. Unlike the S&P 500®, which is designed to represent the performance of the large-cap sector of the U.S. securities market, the S&P 400® is designed to represent the performance of the mid-cap sector of the U.S. securities market. Stocks in the S&P 400® are weighted according to their float adjusted market capitalizations. The companies chosen for the S&P 400® generally have market values between $1 billion and $4.4billion; such range is reviewed from time to time to ensure consistency with market conditions. (Stocks in the S&P 400® will not simultaneously be listed in the S&P 500®.) The composition of the S&P 400® is determined by Standard & Poor’s® and is based on such factors as the market capitalization and trading activity of each stock and its adequacy as a representation of stocks in a particular industry group, and may be changed from time to time. “Standard & Poor’s®,” “S&P®,” “S&P 500®” and “S&P Mid Cap 400 Index®” are trademarks of Standard & Poor’s Financial Services LLC, an affiliate of The McGraw-Hill Companies, Inc. (“S&P”). The Fund is not sponsored, endorsed, sold or promoted by S&P, and S&P makes no representation regarding the advisability of investing in the Fund. Temporary Investments. The Fund may adopt temporary defensive positions by investing up to 100% of its net assets in positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political, or other conditions.The Fund may invest temporarily a substantial portion of its assets in cash or cash equivalents, including money market instruments; commercial paper rated A-1 by S&P or Prime-1 by Moody’s; and repurchase agreements. To the extent the Fund invests in these temporary investments, the Fund may not reach its investment objective. Additional Information about the PEI Fund’s Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Fund. The following additional risks could affect the value of your investment: ● Currency Risk: Foreign currencies will fluctuate in value relative to the U.S. dollar, adversely affecting the value of the Fund’s investments and its returns. Because the Fund’s net asset value (“NAV”) is determined on the basis of U.S. dollars, you may lose money if the local currency of a foreign market depreciates against the U.S. dollar, even if the market value of the Fund’s holdings appreciates.Currency exchange rates can be affected unpredictably by the intervention or the failure to intervene by U.S. or foreign governments or central banks, or by currency controls or political developments in the U.S. or abroad. ● Derivative Instruments Risk: The Fund may invest in derivative instruments. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund. The Fund could experience a loss if derivatives do not perform as anticipated, are not correlated with the performance of other investments that are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. 18 ● ETF Risk: In addition to the risks of investing in an investment company, the price of an ETF can fluctuate within a wide range, and the Fund could lose money when investing in an ETF if the prices of the securities owned by the ETF go down. Additionally, the market price of the ETF’s shares may trade at a discount to their net asset value, an active trading market for an ETF’s shares may not develop or be maintained, and trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange or the activation of market-wide “circuit breakers” (which are tied to large changes in stock prices) halts stock trading generally. Additionally, ETFs have management fees, which increase their cost. ● High Portfolio Turnover Rate Risk: The Fund’s investment strategy may result in high turnover rates. A high portfolio turnover rate may increase the Fund’s short-term capital appreciation and increase brokerage commission costs, which may negatively impact the Fund’s performance. Rapid portfolio turnover also exposes the Fund’s shareholders to a higher current realization of capital gains and this could cause you to pay higher taxes. ● Market Risk: The value of equity securities and other investments owned by the Fund may decline, at times sharply and unpredictably, because of economic changes or other events in the U.S. or abroad that affect individual issuers, sectors or large portions of the market. ● New Fund Risk: The Fund is a recently-formed entity with limited operating history upon which prospective investors may evaluate its future performance. As such, there can be no assurances that the Fund will be able to implement its investment strategy or achieve its investment objective. ● Non-Diversification Risk. The Fund is non-diversified, which means that it may invest in the securities of relatively few issuers. As a result, the Fund may be more susceptible to a single adverse economic, political or other occurrence affecting one or more of these issuers, and may experience increased volatility due to its investments in those securities. 19 ● PERI Model Risk: Because the Fund seeks to track the Reference Index, which uses the PERI Model, the Fund is subject to the risks associated with the development and implementation of the PERI Model, including that: ○ there can be no assurance that the assumptions used by the PERI Model to determine the drivers of private equity buyout funds are correct or that the PERI Model will be able to capture any performance based on these drivers using public market equivalents alone; ○ the PERI Model is based on an analysis of the returns of private equity buyout funds based on the amount private equity investors commit to invest, rather than the amounts they actually invested, which may differ significantly; ○ the data provided to Preqin, Ltd., including valuations of deals and committed capital, and used by the PERI Model may be inaccurate and may not accurately reflect the private equity buyout fund industry due to survivorship bias; and ○ the returns from the PERI Model (and therefore the Reference Index) may differ significantly from the return of a direct investment in one or more private equity buyout funds. ● Proprietary Strategy Risk: The Reference Index and the PERI Model may not be successful. The Reference Index follows a proprietary strategy. No assurance can be given that the Reference Index or the PERI Model will achieve its stated investment objective of providing a return similar to that which could be achieved through a broad-based global investment in private equity buyout funds. The Reference Index and the PERI Model have each been constructed on the basis of certain historically observed trends, correlations or assumptions, none of which may be realized during the life of the PEI Fund. ● Historical Performance of the Reference Index Risk: The historical performance of the Reference Index is not an indication of its future performance. It is impossible to predict whether the level of the Reference Index will rise or fall. The actual performance of the Reference Index over the life of the PEI Fund may bear little relation to the historical levels of the Reference Index.There is no assurance as to how the Reference Index will perform in either absolute terms or in relative terms. Specifically, there can be no assurance as to how the Reference Index will perform in relation to the performance of equities (either to the equity indices referenced by the Reference Index, to an investment in private equity funds or to any other measure of private equity returns) or any other asset class. ● Index Information Provider Failure: The Reference Index provides the performance of the PERI Model using the weekly weightings provided by the Index Information Provider to the Index Provider. In the event that the Index Information Provider is unable or fails to duly provide such weightings, the Reference Index may not be able to provide the performance of the PERI Model and this may lead to the Index Provider making adjustments to, or cancelling, the Reference Index. The Index Information Provider relies on, among other things, private equity buyout data provided by Preqin Ltd. and in the event that such information is no longer available or reliable, the PERI Model (and therefore the Reference Index) may not be able to continue. 20 ● Lack of Information on PERI Model: The Reference Index is based on the PERI Model, which is a proprietary systematic algorithmic model owned and operated by the Index Information Provider. Further details of the PERI Model may not be disclosed to investors in the Fund and therefore, investors must have sufficient skill and expertise (or be able to obtain such advice or assistance from professional advisors) to make an assessment of the risks and merits of an investment in the Fund without additional information on the PERI Model. ● Shares of Other Investment Companies Risk: The Fund may invest in shares of other investment companies, including ETFs, as a means to pursue its investment objective. As a result of this policy, your cost of investing in theFund will generally be higher than the cost of investing directly in such investment companies. You will indirectly bear fees and expenses charged by such investment companies in addition to theFund’s direct fees and expenses. Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. ● Smaller Sized Companies Risk:The Fund may invest in other investment companies or participate in swap agreements that expose it to the risks of stocks issued by mid-sized companies. Stocks of mid-sized companies may be subject to more abrupt or erratic market movements than stocks of larger, more established companies. Mid-sized companies may have limited product lines or financial resources, and may be dependent upon a particular niche of the market. ● Swap Agreement Risk: The Fund may enter into equity and index swap agreements. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested in a “basket” of securities representing a particular index. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. 21 ● Tracking Risk: The Fund’s performance may vary substantially from the performance of the Reference Index it tracks as a result of share purchases and redemptions, transaction costs, expenses and other factors. Discontinuation of the Index; Index Provider’s Discretion While the Index Provider currently employs the methodology described in this Prospectus to calculate the Reference Index, without limitation to the remaining provisions of the Reference Index, if market, regulatory, juridical, fiscal or, without limitation, any other circumstances arise that would, in the determination of the Index Provider, necessitate a modification or change to such methodology, such as, but not limited to, it becoming illegal for the Index Provider to hold, acquire, deal or dispose of Index components, the Index Provider may make such modifications or changes as it considers appropriate to deal with such circumstances. The Index Provider may in its absolute discretion choose to suspend the Reference Index and to discontinue its calculation and/or publication at any time, and shall not be liable for any direct or indirect consequence thereof. The Index Provider may in its absolute discretion (without regard to any other person, transaction, product or security) update, amend and/or change any term of the Reference Index, and any such changes shall take effect at such time as it considers appropriate. Furthermore, the Index Provider shall be free to modify the methodology of the Reference Index as it deems appropriate. The Index Provider will make all calculations and determinations required to be made under the Reference Index in good faith and in a commercially reasonable manner. The Index Provider has certain discretion under the Reference Index (i) to determine whether certain events have occurred, (ii) to determine any resulting adjustments and calculations, and (iii) to make such other determinations or calculations necessary to calculate the Reference Index level. Determinations made by the Index Provider may therefore have an impact on the level and/or composition of the Reference Index. Any discretion exercised by, or any calculations made by, the Index Provider shall be binding. The Index Provider shall (unless specified otherwise) make all calculations relating to the Reference Index without reference to any rounding, and shall publish the level of the Index to two decimal places. Publication The Index Level will be published on Bloomberg page NMQPERI (or any successor thereto) and https://www.nomura.com/peri. 22 Additional Risks Pertaining to the Reference Index The following additional risks could affect the value of your investment: ● Index License Risk: The Advisor has the right to use and reference the Reference Index in connection with the PEI Fund in accordance with the terms of the Index License Agreement with the Index Provider. In the event that the license is terminated, the PEI Fund will no longer be permitted to utilize the Reference Index, and the Fund’s Board of Trustees will determine whether to change the PEI Fund’s investment objective, close the PEI Fund or make other changes to the PEI Fund’s investment strategies or policies. ● Investment Suitability:The Reference Index is intended to provide returns similar to those that may be achieved through a broad-based global investment in private equity buyout funds. This may not be a suitable investment for many investors. In addition, the Reference Index is designed to achieve these targeted returns through the use of undisclosed proprietary systematic algorithmic strategies or products that incorporate exposure to such strategies. Unsophisticated investors should not invest in this product without seeking professional advice from their Financial Advisor. ● No Direct Investment in Underlying Equity Sector Constituents or Private Equity Funds:Investing in the PEI Fund will not make you a holder of an interest in any private equity buyout fund. The Reference Index will reference certain Equity Sector Constituents and Cash Constituents; however, as a shareholder of the PEI Fund, you will not have any interest in or direct or indirect investment in these constituents. ● Embedded Fees: The fees embedded in the Reference Index will reduce the level of the Reference Index. ● Performance and/or Correlation of Reference Index: There is no assurance as to how the Reference Index will perform in either absolute terms or in relative terms. Specifically, there can be no assurance as to how the Reference Index will perform in relation to the performance of equities (either to the Equity Sector Constituents, to an investment in private equity funds or to any other measure of private equity returns) or any other asset class. ● Reference Index, Limited History Risk: The Reference Index has limited historical information and may perform in unanticipated ways. The Reference Index (and the PERI Model) has only recently been established as a tradable strategy and therefore has no data on which to evaluate its long-term historical performance. Any back-testing or similar analysis on the Reference Index is illustrative only and may be based on estimates or assumptions not used in determining actual levels of the Reference Index. The historical performance of the Reference Index available on Bloomberg or any other information vendors may show hypothetical performance based on backtesting and/or scenario analysis. This does not represent actual investment and is derived by applying the methodology (using certain assumptions) on a retroactive basis. Hypothetical performance results have many inherent limitations and there may frequently be significant differences between hypothetical performance results and the actual results subsequently achieved. Because the Reference Index is of recent origin and limited historical performance data exists with respect to it, your investment in the PEI Fund may involve greater risk than investing in securities linked to one or more indices with an established record of performance. 23 ● Underlying Equity Sector Constituents and Equity Performance: The Reference Index provides dynamic exposure to the total return sector indices of the S&P500® and the S&P400® (the “Equity Sector Constituents”). Each Equity Sector Constituent measures the total performance of a Global Industry Classification Standard (GICS®) sector contained in the S&P500® or S&P400®. The S&P500® and S&P400® each measure the performance of a diversified portfolio of equity securities listed in the United States of America. Further information on the S&P500® and the S&P400® can be obtained at www.standardandpoors.com. A decrease in the return of Equity Sector Constituents will (as far as there is an allocation in the Reference Index) have an adverse impact on the level of the Reference Index and, in turn, the Fund. ● Underlying Cash Constituents and Interest Rates: The Reference Index also provides dynamic exposure to notional deposits in cash in each of the Cash Constituents. Each of the Cash Constituents accrues a rate of return based on a relevant interest rate applicable to the Cash Constituent as set out in the Index Methodology. A decrease in the relevant rate of return on a Cash Constituent will reduce the performance of the Reference Index (to the extent that it is allocated to the Cash Constituent) and the Fund. ● Foreign Currency Exposure: The Reference Index is denominated in United States Dollars. Any allocation to Cash Constituents that are not denominated in United States Dollar will expose the Reference Index to the movements in the rate of exchange between such currency(ies) and the United States Dollar. These movements could have a large impact on the performance of the Reference Index and the Fund. ● Reference Index, Dynamic Allocation Risk: There is a dynamic allocation mechanism in the Reference Index that can limit the exposure to the performance of the Equity Sector Constituents. Accordingly, the performance of the Reference Index may be lower from what would be achieved if there was a full allocation or investment in the Equity Sector Constituents. The performance of the Reference Index also may be lower than what would be achieved if there was a full allocation or investment in the Cash Constituents. In addition, the allocation mechanism is proprietary and may not behave in a manner similar to other mechanisms offered by other index sponsors and may result in a Reference Index performance that is lower than would have been achieved using a different allocation mechanism. 24 ● Rules for Determining Equity Sector Constituents may change: The Reference Index provides exposure to Equity Sector Constituents. The rules for determining the level of the Equity Sector Constituents may be changed by the sponsor of the Equity Sector Constituent in its sole discretion without reference to the Reference Index, the Fund or any third party. Any such changes may have a detrimental effect on the level of the Reference Index and the Fund. ● Potential Conflicts of Interest: The Index Provider and/or its affiliates may have banking or other commercial relationships with third parties in relation to the Reference Index, and may engage in proprietary trading in the Reference Index or options, futures, derivatives or other instruments relating to the Reference Index (including such trading as the Index Provider and/or its affiliates deem appropriate in their sole and absolute discretion to hedge their market risk on any such other transactions that may relate to the Reference Index), and such trading may adversely affect the level of the Reference Index, which could in turn affect the return on, and value of, the Fund. The role played by the Index Provider whereby it can exercise the kinds of discretion described above and its proprietary trading or other relationships could present it with a potential conflict of interest and such conflict may have an impact, positive or negative, on the value of the Fund. ● Hedging Activities: The hedging (and proprietary investment) activities of the Index Provider connected with the Reference Index and with the underlying components of the Reference Index may involve trading the underlying components which comprise the Reference Index (physically or synthetically) and depending on the size of such investments, it is possible that such hedging (and proprietary investment) activities could lead to movements in the relevant markets which could adversely affect the performance of the Reference Index. ● Disruptions: Upon the occurrence of certain disruption events to the underlying components of the Reference Index, the Index Provider may make adjustments to the Reference Index to cater for such events. In such circumstances, the level of the Reference Index may not be published when expected to be so and/or the Index Provider may estimate the value of such disrupted components to determine a level for the Reference Index and/or make such further adjustments to the Reference Index to cater for the disruption. Such events, along with any corresponding adjustments made by the Index Provider, could have an adverse effect on the value of the Fund. 25 ● Cancellation of Reference Index: The Index Provider may decide to permanently cancel and discontinue calculating and publishing the Reference Index at any time. When deciding whether or not to cancel the Reference Index, the Index Provider has no obligation to take into consideration the interests of the Fund or its investors. ● Modification of Reference Index: The Index Provider may in its absolute discretion (without regard to any other person, transaction, product or security) update, amend and/or change any term of the Reference Index, and any such changes shall take effect at such time it considers appropriate. Furthermore, the Index Provider shall be free to modify the methodology of the Reference Index as it deems appropriate. Such changes may have an effect on the return on, and value of, the Fund and be binding on Fund shareholders even if these changes have a negative impact on their interests. Such changes may or may not lead to an early termination of the Fund. ● Determinations made by Index Provider: The Index Provider has certain discretion: (i) to determine whether certain events have occurred; (ii) to determine any resulting adjustments and calculations; and (iii) to make such other determinations or calculations necessary to calculate the level of the Reference Index. Consequently, the exercise by the Index Provider of the kinds of discretions described above will have a direct impact on the value of the Fund. However, the Index Provider has no obligation to take the interests of the Fund or its investors into consideration for any reason where exercising or refraining from exercising any discretion. ● Investible: As the Reference Index is intended to be investible, any event that has a material impact on the ability to replicate the Reference Index by investing in the underlying components of the Reference Index is expected to be reflected in the Reference Index which may have an adverse impact on the performance of the Reference Index and therefore the value of the Fund. ● The private equity buyout data used in PERI Model may be unreliable or incorrect: The Index Information Provider relies on private equity buyout data supplied by Preqin Ltd. There can be no assurance that this data is reliable and accurate. The Index Provider has not verified the reliability or accuracy of such data. ● Role of the Index Provider: The Index Provider is responsible for the composition, calculation and maintenance of the Reference Index and will have no involvement in the offer and sale of the Fund in its capacity as sponsor of the Reference Index and will have no obligation to any investor in the Fund. The Index Provider may take any actions in respect of the Reference Index without regard to the interests of the purchasers or holders of the Fund. The Index Provider may license the Reference Index, any of its sub-indices or strategies similar to the Reference Index for use by other market participants, for publication in newspapers and periodicals, for distribution by information and data dissemination services and for various other purposes, any of which may contribute to an increased level of investment in the Reference Index (or its underlying components) or similar strategies and which may therefore affect the level of the Reference Index and the market value of the Fund. 26 Risks Pertaining to the Use of Commodity Interests As a result of regulations recently adopted by the U.S. Commodity Futures Trading Commission (“CFTC”), the Advisor has registered as a commodity pool operator with respect to the Fund. As a registered commodity pool operator with respect to the Fund, the Advisor must comply with various regulatory requirements under the Commodity Exchange Act, as amended, and the rules and regulations of the CFTC and the National Futures Association, including investor protection requirements, antifraud prohibitions, disclosure requirements, and reporting and recordkeeping requirements. The Advisor is also subject to periodic inspections and audits by the CFTC and NFA. The Advisor has elected to comply with the requirements of part 4 of the CFTC’s regulations through substituted compliance with obligations imposed by the SEC. The Advisor does not manage any accounts or pools that have investment objectives, policies and strategies substantially similar to those of the PEI Fund. Hatteras Disciplined Opportunity Fund Investment Objective The Disciplined Fund seeks to consistently outperform the broader equity market on a risk-adjusted basis in both rising and declining markets. The Fund’s investment objective is not fundamental and therefore may be changed without shareholder approval. As with any mutual fund, there can be no guarantee that the investment objective of the Fund will be achieved. Additional Information about the Disciplined Fund’s Principal Investment Strategy and Risks The Fund expects to utilize FLEX Options, the value of which may be linked to broad-based securities indices (such as the S&P 500®) or proxies for such indices (such as ETFs that track the S&P 500®) (an “Index Proxy”). The value of an Index Proxy is subject to change as the values of the component securities of the reference index fluctuate. An Index Proxy for a broad-based securities index may not exactly match the performance of the reference index due to cash drag, differences between the portfolio of the Index Proxy and the components of thereference index, expenses and other factors. Certain options on an Index Proxy may not qualify as “section 1256 contracts” and disposition of such options will likely result in short-term or long-term capital gains or losses depending on the holding period. 27 An index call option is a contract that entitles the purchaser to receive from the seller a cash payment equal to the amount of any appreciation in the value of the reference index over a fixed price (the strike price of the call option) as of the valuation date of the option. Upon entering into the position, a premium is paid by the purchaser to the seller. When an index call option is exercised, the seller is required to deliver an amount of cash determined by the excess, if any, of the value of the index at contract termination over the strike price of the option. A call option on an individual security, such as an ETF, is a contract that entitles the purchaser to buy the security at a fixed price (the strike price of the call option) on or before the valuation date of the option in exchange for the payment of an up-front premium by the purchaser to the seller. When an individual call option is exercised, the seller is required to deliver the underlying security. If the option seller does not own the underlying security it may be required to purchase the security to meet the delivery requirements of the contract. An index put option is a contract that entitles the purchaser to receive from the seller a cash payment equal to the amount of any decline in the value of the reference index below a fixed price (the strike price of the call option) as of the valuation date of the option. Upon entering into the position, a premium is paid by the purchaser to the seller. When an index put option is exercised, the seller is required to deliver an amount of cash determined by the shortfall, if any, of the value of the index at contract termination below the strike price of the option. A put option on an individual security, such as an ETF, is a contract that entitles the purchaser to sell the security at a fixed price (the strike price of the put option) on or before the valuation date of the option in exchange for the payment of an up-front premium by the purchaser to the seller. When an individual put option is exercised, the seller is required to purchase the underlying security. Amounts payable at settlement by a seller of index call and put spreads will equal the total payments made with respect to written calls and puts less the total payments received with respect to purchased calls and puts. If written calls and puts expire worthless, the Fund will neither pay nor receive settlement proceeds. If written calls or puts expire in-the-money, the Fund will be required to pay net proceeds at settlement equal to the difference between the amounts payable on written calls and amounts receivable, if any, on the associated purchased calls and puts. The Fund may sell “covered” or “naked” call and put options. A written call option is considered covered if the Fund maintains with its custodian liquid assets in an amount at least equal to the exercise price of the option (or, in the case of options on an individual security, owns an equivalent number of shares of the security as those subject to the call). A written call option is also considered covered if the Fund holds a call on the associated index or instrument where the exercise price of the call held is (i) equal to or less than the exercise price of the call written, or (ii) greater than the exercise price of the call written, provided the difference is maintained by the Fund in segregated liquid assets (or, in the case of options on an individual security, the Fund owns a number of shares of the security equivalent to the difference). A written call option is considered naked if the above criteria are not satisfied. 28 Uncovered call options have speculative characteristics and are riskier than covered call options because there is no underlying instrument held by the Fund that can act as a partial hedge. As the writer of a covered call option or an index call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security or the index covering the call option above the sum of the option premium received and the exercise price of the call, but has retained the risk of loss, minus the option premium received, should the price of the underlying security or index decline. A written put option similarly is considered covered if the Fund maintains with its custodian liquid assets in an amount at least equal to the exercise price of the option. A written put option is also considered covered if the Fund holds a put on the associated index or instrument where the exercise price of the put held is (i) equal to or greater than the exercise price of the put written, or (ii) less than the exercise price of the put written, provided the difference is maintained by the Fund in segregated liquid assets. A written put option is considered naked if the above criteria are not satisfied. The Fund’s ability to write naked call or put options may be limited by margin requirements and other federal securities rules or regulations. OTC options involve risk that the issuer or counterparty will fail to perform its contractual obligations. Participants in these markets are typically not subject to the same credit evaluation and regulatory oversight as are members of “exchange-based” markets. By engaging in option transactions in these markets, the Fund may take a credit risk with regard to parties with which it trades and also may bear the risk of settlement default. Options positions are marked to market daily. The value of an option is affected by changes in the value and dividend rates of the securities represented in the index or the individual security linked to the option, changes in interest rates, changes in the actual or perceived volatility of the index or individual security linked to the option and the remaining time to the option’s expiration, as well as trading conditions in the options market. 29 Prior Performance of the Sub-Advisor’s Comparable Accounts The table below sets forth data relating to the historical performance of the Sub-Advisor’s Planned Return Strategy® Composite (the “Composite”), a composite of separate investment advisory accounts managed by the Sub-Advisor since August 31, 2009 that have substantially similar investment objectives, policies and strategies as the Disciplined Fund. This data has been provided by the Sub-Advisor and has not been audited. The table below compares the historical performance of the Composite to that of the Fund’s benchmark index, the S&P500® Total Return Index, and the composite performance of U.S. open-end funds in Morningstar’s Long/Short Equity category. The Composite contains all of the Sub-Advisor’s separate investment advisory accounts that are managed in a manner substantially similar to the Disciplined Fund, none of which are registered investment companies. THE PERFORMANCE OF THE COMPOSITE DOES NOT REPRESENT THE HISTORICAL PERFORMANCE OF THE DISCIPLINED FUND and should not be considered indicative of the future performance of the Fund.The total return figures below represent past performance and do not indicate future results, which will vary, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Results may differ because of, among other factors, differences in brokerage commissions, account expenses including the management fees, the size of positions taken in relation to account size, diversification of the portfolio, timing of purchases and sales, and availability of cash for new investment. The Composite returns shown include realized and unrealized gains plus income, including accrued income. These returns have been adjusted to reflect all of the estimated fees and expenses of the shares of the Fund, including 12b-1 fees in place of the fees charged for the Composite accounts. The performance is shown net of estimated operating expenses of each shares class for the first year of operations of the Fund. Results include the reinvestment of dividends and capital gains. Returns from cash and cash equivalents in the Composite accounts are included in the performance calculations, and the cash and cash equivalents are included in the total assets on which the performance is calculated. The Composite accounts were valued on a monthly basis, which differs from the SEC return calculation method that employs daily valuation. The accounts in the Composite are not mutual funds and, thus, were not subject to the requirements of the Investment Company Act of 1940, as amended, or SubchapterM of the Internal Revenue Code, which, if imposed, could have adversely affected their performance. 30 ADJUSTED PERFORMANCE OF THE PLANNED RETURN STRATEGY® COMPOSITE as of December 31, 2013 1-Year 3-Years 5-Years Since Inception on September 1, 2009 Planned Return Strategy® Composite (assuming Class A expenses and sales charges) 0.51% 3.16% N/A 3.20% Planned Return Strategy® Composite (assuming Class A expenses without sales charges) 5.52% 4.85% N/A 4.37% Planned Return Strategy® Composite (assuming Institutional Class expenses) 5.79% 5.11% N/A 4.63% S&P 500® Total Return Index 32.39% 16.18% N/A 17.14% HFRX Equity Hedge Index 11.14% -1.95% N/A 1.55% Morningstar U.S. Long/Short Equity Composite 14.61% 6.28% N/A 8.37% The performance of the S&P 500® Total Return Index assumes the reinvestment of all distributions but does not assume any transaction costs, taxes, management fees or other expenses. The Morningstar U.S. Long/Short Equity Composite reflects the average annualized total return for all reporting funds in the Morningstar U.S. Long/Short Equity category. It is not possible to invest directly in an index or in the Morningstar U.S. Long/Short Equity Composite. The HFRX Equity Hedge Index is an unmanaged index comprised of private funds with strategies that maintain both long and short positions primarily in equity securities and equity derivatives. SHARE CLASSES The PEI Fund issues its shares in one class, Institutional Class. The Disciplined Fund issues its shares in multiple classes: Class A and Institutional Class. As of the date of this Prospectus, only Institutional Class shares of each Fund are available.Institutional Class shares are offered at net asset value (“NAV”) per share without a front-end sales charge, shareholder servicing fee, Rule 12b-1 fee or contingent deferred sales charge. Class A shares are offered at NAV per share with a front-end sales charge of up to 4.75% and a contingent deferred sales charge of up to 1.00%. The Class A shares are also issued with an annual Rule 12b-1 fee of 0.25%. The Class A shares do not charge a shareholder servicing fee. 31 PORTFOLIO HOLDINGS INFORMATION A description of each Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Funds’ Statement of Additional Information (“SAI”). Currently, disclosure of each Fund’s holdings is required to be made quarterly within 60days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to the Fund’s shareholders and in the quarterly holdings report on Form N-Q. A list of each Fund’s underlying portfolio holdings as of each calendar quarter-end will be available on the Funds’ website at hatterasfunds.com/literature within 60 days after the calendar quarter-end. The calendar quarter-end portfolio holdings for each Fund will remain posted on the Fund’s website until updated with required regulatory filings with the U.S. Securities and Exchange Commission (“SEC”). The Annual and Semi-Annual Reports will be available when published by contacting HCIM Trust c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53202-0701, or calling 1-877-569-2382. INVESTMENT ADVISOR Hatteras Capital Investment Management, LLC, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615, is registered as an investment adviser with the SEC under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). Subject to the authority of the Trust’s Board of Trustees, the Advisor is responsible for the overall management of the Funds’ business affairs. The Advisor invests the assets of each Fund according to its investment objective, policies and restrictions. The Advisor furnishes at its own expense all of the necessary office facilities, equipment and personnel required for managing the assets of the Funds. Pursuant to the investment advisory agreement by and between the Trust, on behalf of each Fund, and the Advisor (the “Advisory Agreement”), the Advisor is entitled to receive a monthly management fee based upon the average daily net assets of the respective Fund at an annual rate of 1.50%with respect to the PEI Fund and 1.25% with respect to the Disciplined Fund. A discussion of the factors that the Board of Trustees considered in approving the Advisory Agreement is available in the Funds’ Annual Report dated December 31, 2013. For the fiscal period November 12, 2013 (commencement of operations) through December 31, 2013, the Advisor earned management fees equal to an annual rate of 1.50% of the PEI Fund’s average daily net assets. The Advisor and/or its affiliates may make payments to selected affiliated or unaffiliated broker-dealers and other financial institutions (“Financial Institutions”) from time to time in connection with the sale, distribution, retention and/or servicing of shares of the Funds and other funds managed by the Advisor or its affiliates. These payments are made out of the Advisor’s, and/or its affiliates’, own assets and are not an additional charge to the Funds. The amount of such payments may be significant in amount and the prospect of receiving any such payments may provide Financial Institutions or their employees with an incentive to favor sales of shares of the Funds over other investment options. You should contact your Financial Institution for more information about the payments it may receive and potential conflicts of interest. 32 On October 1, 2013, RCS Capital Corporation (the “Company”) and Scotland Acquisition, LLC d/b/a Hatteras Funds, LLC (the “Purchaser”), a newly formed wholly-owned subsidiary of RCS Advisory Services, LLC, which is an operating subsidiary of the Company, entered into an asset purchase agreement (the “Purchase Agreement”) with certain principals of the Hatteras Funds Group (defined below), Hatteras Investment Partners LLC, Hatteras Investment Management LLC, Hatteras Capital Investment Management, LLC, the Advisor, and Hatteras Capital Investment Partners, LLC (each, a “Hatteras Seller,” and, collectively, the “Hatteras Sellers”), and David Perkins, as the sellers’ representative (the “Sellers’ Representative”).Pursuant to the terms of the Purchase Agreement, Purchaser will purchase from the Hatteras Sellers and the Hatteras Sellers will sell to the Purchaser, substantially all the assets related to the business and operations of the Hatteras Sellers and their respective subsidiaries (collectively, the “Hatteras Funds Group”), the Purchaser will assume certain liabilities of such parties and the Company will guarantee certain obligations of the Purchaser (the “Purchase”). The Purchase Agreement is subject to various conditions.When consummated, the Purchase will result in a change in control of the Advisor and, therefore, constitute an “assignment” within the meaning of the Investment Company Act of 1940 (the “1940 Act”) of the existing investment management agreement between the Advisor and the Funds.An investment management agreement automatically terminates upon its assignment pursuant to certain provisions of the 1940 Act.Consequently, the shareholders of the Funds, in an action by written consent, approved a new investment management agreement between the Advisor and the Funds. INVESTMENT SUB-ADVISOR Acertus Capital Management, LLC, 465 South Street, Suite 304, Morristown, NJ 07960, has been selected as the Disciplined Fund’s sub-adviser. The Sub-Advisor is registered as an investment adviser with the SEC under the Advisers Act and will manage the investments of the Disciplined Fund in accordance with the Fund’s investment objective, policies and limitations and any investment guidelines established by the Advisor and the Trust’s Board of Trustees. The Sub-Advisor will be responsible, subject to the supervision and control of the Advisor and the Board of Trustees, for the purchase, retention and sale of securities in the Disciplined Fund’s investment portfolio. A discussion regarding the basis for the Trust’s Board of Trustees’ approval of the Sub-Advisor’s investment advisory agreement will be available in theDisciplined Fund’s first Annual or Semi-Annual Report. 33 The Advisor will pay the Sub-Advisor a monthly fee based upon the average daily net assets of the Disciplined Fund at an annual rate, out of the 1.25% management fee paid to the Advisor by the Disciplined Fund pursuant to the Advisory Agreement. The Disciplined Fund is not responsible for the payment of this Sub-Advisory fee. PORTFOLIO MANAGERS The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Funds. Hatteras PE Intelligence Fund Frank A. Burke, CFA, CAIA Mr. Burke’s primary responsibilities include assisting in the portfolio management of the Fund and other clients of the Advisor, hedge fund due diligence, and working closely with investment advisory relationships. Prior to joining the Advisor and its affiliates (“Hatteras Funds”) in 2011, Mr. Burke was an independent financial planner and portfolio consultant from 2008 to 2011 and employed at GenSpring Family Offices from 2007 to 2008. Prior to 2007, he was employed at Wells Fargo Family Wealth (formerly Calibre Investment Consulting), where he managed portfolios and conducted traditional and alternative manager due diligence. Mr. Burke has also served as a financial planner for high net worth individuals at Asset Management Group and he was employed at Fidelity Investments in Boston, where his responsibilities were competitive analysis and research on the mutual fund industry. Mr. Burke received his Bachelor of Science degree from Villanova University and his MBA from the Fuqua School at Duke University. Mr. Burke has also earned the Chartered Financial Analyst (CFA) and Chartered Alternative Investment Analyst (CAIA) designations. Josh E. Parrott, CAIA Mr. Parrott’s responsibilities include portfolio management, strategic oversight and client communication. He has been with Hatteras Funds since 2004 in various portfolio management roles including his most recent positions as Director, Public Investments and Vice President, Hedge Funds. Prior to joining Hatteras Funds, Mr. Parrott was employed at Dialectic Capital in New York, where he assisted in portfolio analysis and the launch of a long/short equity hedge fund. Prior to Dialectic, Mr. Parrott was employed by Morgan Stanley and Bear Stearns as a Financial Advisor for high net worth individuals. Mr. Parrott received his Bachelor of Science degree from the University of Vermont and attended international schools in Zimbabwe and Kenya. Mr. Parrott has also earned his designation as a Chartered Alternative Investment Analyst (CAIA). 34 Hatteras Disciplined Opportunity Fund Mitchell D. Eichen, J.D., LL.M. - Chief Executive Officer Mr. Eichen is the founder and CEO of Acertus Capital Management, LLC and its sister firm, The MDE Group, a wealth management firm, for which he has served as CEO since 1987. Mr. Eichen has an LL.M. in taxation from the New York University School of Law Graduate Division and a J.D. from Georgetown University Law Center. Prior to 1987, Mr. Eichen was an officer and Senior Financial Counselor for The Bank of New York’s Personal Financial Counseling Department. Previously, Mr. Eichen practiced tax, trust, and estate law for Shanley & Fisher, P.C. (now Drinker, Biddle & Reath LLP), in Morristown, New Jersey. Glenn A. Myers, J.D. - President and Chief Operating Officer Mr. Myers is President and Chief Operating Office of the Sub-Advisor and is responsible for the firm’s management. He joined the Sub-Advisor when it was formed in 2011. Prior to joining the Sub-Advisor, Mr. Myers was employed with The MDE Group, a wealth management firm, since 1991. Mr. Myers received his J.D. from Rutgers School of Law and is a member of the New Jersey Bar. He graduated cum laude with a B.S. in finance and a minor in computer science from Rutgers University and Rutgers School of Business. John Longo, PhD, CFA – Chief Investment Officer Mr. Longo joined the Sub-Advisor when it was formed in 2011 and chairs the Sub-Advisor’s Investment Committee. He plays a key role in contributing toward the firm’s macroeconomic view. Mr. Longo is also a Clinical Professor of Finance at Rutgers Business School and has taught in the school’s undergraduate, MBA, Executive MBA, and International Executive MBA programs for more than a decade. He is a member of the Editorial Boards of The Investment Professional and The Journal of Performance Measurement. He is author/editor of Hedge Fund Alpha: A Framework for Generating and Understanding Investment Performance. Mr. Longo also writes a personal finance column entitled “Intelligent Investing” for Forvm, a publication of Mensa, The International High IQ Society. Prior to joining the Sub-Advisor, Mr. Longo was employed with The MDE Group since 2002. In early 2000, Mr. Longo formed Cyborg Capital Management (“Cyborg”), a hedge fund management and investment consulting firm. Prior to forming Cyborg, Mr. Longo spent three years at Merrill Lynch & Co. (“Merrill”) where he was a Vice President in their Management Science Group. At Merrill, Mr. Longo played an instrumental role in creating and managing investment strategies for the Strategy Power product. Mr. Longo holds Ph.D. and M.B.A. degrees in finance and a B.A. degree with a double major in computer science and economics, from Rutgers University and Rutgers School of Business and is a Chartered Financial Analyst (CFA). 35 Erman K Civelek, CFA, CAIA, CFP – Senior Vice President, Investment Strategist Mr. Civelek oversees the systematic implementation of all Acertus Investment Solutions. He also contributes to the evaluation and design of the strategies relative to maximizing the structure of formulaic return enhancement and risk control. Mr. Civelek has been with the Sub-Advisor since it was formed in 2011.Prior to joining the Sub-Advisor, Mr. Civelek was employed with The MDE Group since 1997. Mr. Civelek graduated summa cum laude with a B.A. in economics from Rutgers University is a Chartered Financial Analyst (CFA) charter holder. He also holds the Chartered Alternative Investment Analyst (CAIA) degree and is a CFP® professional. THE INDEX PROVIDER AND INDEXCALCULATIONAGENT The following disclaimers apply to the PEI Fund: The Index Provider – Nomura International plc Nomura International plc (“Nomura”) does not in any way sponsor or endorse any products or transactions which are linked to or deriving a value from the Reference Index—Nomura QES Modelled Private Equity Returns Index—, including the PEI Fund shares and Nomura makes no representation whatsoever, whether expressed or implied, either as to the results to be obtained from the use of the Reference Index and/or the levels at which theReference Index stands at any particular time on any particular date or otherwise. Neither theReference Index nor Nomura shall be liable (whether in negligence or otherwise) to any person for any error in the Reference Index and Nomura is under no obligation to advise any person of any error therein. Nomura makes no representation whatsoever, whether express or implied, as to the advisability of purchasing or assuming any risk in connection with entering into any transactions or products which are linked to or deriving a value from theReference Index, including the PEI Fund shares. Neither Nomura nor its affiliates shall have any liability for any act or failure to act by Nomura in connection with the calculation, adjustment or maintenance of the Reference Index. Although Nomura will obtain information concerning the Reference Index from publicly available sources it believes reliable, it will not independently verify this information. Accordingly, no representation, warranty or undertaking (express or implied) is made and no responsibility is accepted by Nomura or its affiliates as to the accuracy, completeness and timeliness of information concerning the Reference Index, or as to the continuance of calculation or publication of the Reference Index. 36 Index Calculation Agent – S&P Opco, LLC (a subsidiary of S&P Dow Jones Indices LLC) The Reference Indexis the exclusive property of Nomura, which has contracted with S&P Opco, LLC (a subsidiary of S&P Dow Jones Indices LLC) (“S&P Dow Jones Indices”) to calculate and maintain theReference Index. S&P® and S&P Custom Indices® are registered trademarks of Standard & Poor’s Financial Services LLC (“SPFS”); Dow Jones® is a registered trademark of Dow Jones Trademark Holdings LLC (“Dow Jones”); and these trademarks have been licensed to S&P Dow Jones Indices. “Calculated by S&P Custom Indices” and its related stylized mark(s) are service marks of SPFS and have been licensed for use by S&P Dow Jones Indices and sublicensed for certain purposes by Nomura. None of S&P Dow Jones Indices, SPFS, Dow Jones nor any of their affiliates shall be liable for any errors or omissions in calculating the Reference Index. The PEI Fund is not sponsored, endorsed, sold or promoted by Standard & Poor’s Financial Services LLC (“S&P”), its affiliates or its third party licensors. S&P, its affiliates and their third party licensors make no representation or warranty, express or implied, to the owners of the PEI Fund or any member of the public regarding the advisability of investing in securities generally or in the PEI Fund particularly or the ability of the Reference Index to track general stock market performance, or provide positive returns. S&P’s and its third party licensor’s only relationship to Nomura is the licensing of certain trademarks, service marks and trade names of S&P and/or its third party licensors and the providing of calculation and maintenance services related to the Reference Index. None of S&P, its affiliates nor their third party licensors is responsible for or has participated in the determination of the prices and amounts of shares of the PEI Fund or the timing of the issuance or sale of shares of the PEI Fund or in the determination or calculation of the equation by which the PEI Fund is to be converted into cash. S&P has no obligation or liability in connection with the administration, marketing or trading of shares of the PEI Fund. NEITHER S&P, ITS AFFILIATES NOR THEIR THIRD PARTY LICENSORS GUARANTEE THE ADEQUACY, ACCURACY, TIMELINESS OR COMPLETENESS OF THE REFERENCE INDEX OR ANY DATA INCLUDED THEREIN OR ANY COMMUNICATIONS, INCLUDING BUT NOT LIMITED TO, ORAL OR WRITTEN COMMUNICATIONS (INCLUDING ELECTRONIC COMMUNICATIONS) WITH RESPECT THERETO. S&P, ITS AFFILIATES AND THEIR THIRD PARTY LICENSORS SHALL NOT BE SUBJECT TO ANY DAMAGES OR LIABILITY FOR ANY ERRORS, OMISSIONS OR DELAYS THEREIN. S&P MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO ITS TRADEMARKS, THE REFRENCE INDEX OR ANY DATA INCLUDED THEREIN. WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT WHATSOEVER SHALL S&P, ITS AFFILIATES OR THEIR THIRD PARTY LICENSORS BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS, TRADING LOSSES, LOST TIME OR GOODWILL, EVEN IF THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE. 37 Standard & Poor’s® and S&P® are registered trademarks of Standard & Poor’s Financial Services LLC. “Calculated by S&P Custom Indices” and its related stylized mark are service marks of Standard & Poor’s Financial Services LLC and have been licensed for use by Nomura. ADDITIONAL INFORMATION ABOUT THE PERI MODEL AND THE REFERENCE INDEX The PERI Model – Private Equity Buyout Fund Drivers The PERI Model is owned and developed by Quantitative Equity Strategies LLC (the “Index Information Provider”) and uses private equity buyout fund information provided by Preqin Ltd., as well as systematic financial models developed by the Index Information Provider. The PERI Model assumes that the returns of private equity buyout funds are principally generated by the following four drivers: Passive Returns The returns attributable to being invested in overall equity markets (sometimes referred to as general “market beta”). Industry-Specific Returns The returns attributable to investing in a specific industry or market segment over certain time periods. Leverage The returns attributable to the historical use of leverage by private equity fund managers to boost returns. Private Equity Manager “Alpha” The residual returns of the private equity buyout funds not attributable to the factors above. The Index Information Provider has analyzed historical data on private equity buyout funds provided by Preqin Ltd. with the aim of isolating these drivers and determining how they may be captured with the PERI Model by using more liquid “public” rather than the traditional “private” equity allocations (i.e., “public market equivalents”). The PERI Model – Proprietary Modules As stated above, the PERI Model relies on information provided by Preqin Ltd. relating to private equity buyout funds. However, any information on private equity buyout funds should be viewed in the context of the general characteristics of such funds (which affects the availability, independence and reliability of such information): 38 (a) investments are confined to a limited group of investors and are not usually available generally in the market; (b) the size and timing of distributions of a private equity buyout fund are usually determined exclusively by the relevant private equity manager; (c) requests for early withdrawals from investors are subject to the discretion of the private equity manager, and if permitted, are generally accompanied by significant penalties; and (d) the underlying investments of private equity buyout funds are usually opaque and illiquid in the short- to medium- term and are generally not independently assessed, leading to inherent “self reporting” valuation biases by the relevant private equity managers themselves. In light of the above, the PERI Model additionally makes certain assumptions and incorporates proprietary systematic financial models (developed by the Index Information Provider and based on publicly available financial information) to capture some or all of the four private equity buyout fund return drivers set out above with the aim of providing the PERI Targeted Return to the Reference Index. Based on both (a) the actual private equity buyout fund information input provided by Preqin Ltd., and (b) the proprietary systematic financial modules information input, each week the PERI Model then determines a percentage allocation to U.S. equity sector indices and notional deposits of various currencies. As the Index relies on the PERI Model to provide the PERI Targeted Return, it therefore references these constituents and incorporates these percentage allocations (subject to the guidelines set forth in the Index Methodology) into the Reference Index. The Reference Index is intended to be investible, and, as a result, the level of the Reference Index will take into account fees and costs that would be payable in replicating the Reference Index, as well as reflecting any impediments to replicating the Index (e.g., as a result of disruptions occurring to the constituents of the Reference Index). Determining the Index Level The Index Level with respect to each Index Business Day (any day on which the NYSE, Nasdaq (as defined below), CBOE and Chicago Mercantile Exchange, Inc. are scheduled to be open for their regular trading sessions) will be determined by the Index Provider as an amount in USD (published to two decimal places). The Index Level was set to a level on the Index Base Date (December 31, 1999) such that the Index Level equals $1,000.00 on the Live Calculation Date (October 26, 2012).1 In determining the Index Level, the Index Provider will take into account, among other things, notional fees, the Equity Sector Performance and the Cash Performance as of the relevant Index Business Day. 1 The Index Level in respect of the Index Base Date was determined to be U.S. $465.555678245525. 39 The Equity Sector Performance in respect of an Index Business Day reflects the weighted performance of all Equity Sector Constituents from the Rebalancing Day immediately preceding such Index Business Day to such Index Business Day, taking into account, among other things, the Index Constituent Weight provided to the relevant Equity Sector Constituent and the Equity Sector Constituent Price for the relevant Equity Sector Constituent. The Cash Performance in respect of an Index Business Day reflects the weighted performance in USD of all Cash Constituents from the Rebalancing Day immediately preceding such Index Business Day to such Index Business Day, taking into account, among other things, the Index Constituent Weight provided to such Cash Constituent, the Cash Constituent Price for the relevant Cash Constituent and relevant exchange rates. The Equity Sector Constituents are each a total return sector index of the S&P 500® and the S&P 400®. Each Equity Sector Constituent measures the total gross (i.e. not taking into account any withholding tax that may be applicable to an investment in the relevant constituents) performance of a Global Industry Classification Standard (GICS®) sector contained in the S&P 500® or S&P 400®. A decrease in the return of Equity Sector Constituents will (as far as there is an allocation in the Reference Index) have an adverse impact on the level of the Reference Index and, in turn, the Fund. The Equity Sector Constituent Price means, in respect of an Equity Sector Constituent and an Index Business Day, the official closing level for such Equity Sector Constituent as published by the Equity Sector Constituent Sponsor on its website (or any alternative source determined by the Index Provider) for such Index Business Day, rounded to two decimal places. The Equity Sector Constituent Sponsor is Standard & Poor’s. The Index Constituent Weights means, with respect to a Rebalancing Day and an Index Constituent, the weight provided by the Index Information Provider for such Index Constituent and Rebalancing Day in accordance with the guidelines set out in the Index Methodology. The Index Constituent Weights are rebalanced on a weekly basis. Other than ensuring compliance with the guidelines set out in the Index Methodology, the Index Provider will not review or make any assessment in respect of the Index Constituent Weights provided by the Index Information Provider. Cash Constituents means a notional cash deposit in any of the following currencies (each such notional deposit, a “Cash Constituent”): U.S. Dollars, British Pound Sterling, Euro, Canadian Dollar, Australian Dollar, Swiss Franc and Japanese Yen. 40 As of the Index Base Date, the Cash Constituent Price for each Cash Constituent will be equal to 100.00, denominated in each respective currency, and will be adjusted on each Index Business Day thereafter, giving effect to, among other things, the Cash Constituent Price, applicable day count convention and currency rate for that Cash Constituent. Index Constituents means each Equity Sector Constituent and Cash Constituent. A Rebalancing Day is the Index Base Date and each Wednesday thereafter, subject to adjustment by the Index Provider in the event that such day is not a Scheduled Trading Day or a disruption occurs or is occurring. DETERMINATION OF NET ASSET VALUE The NAV per share of each Fund will be determined at the close (generally 4:00 p.m., Eastern time) of the NYSE on each day it is open for business and will be computed by determining the aggregate market value of all assets of the Fund less its liabilities divided by the total number of shares outstanding. The NYSE is closed on weekends and on New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. The determination of NAV per share for a particular day is applicable to all account applications for the purchase of shares, as well as all requests for the redemption of shares, received before the close of trading on the NYSE on that day. If events occur during the course of a day on which a Fund determines its NAV per share which, in the opinion of the Advisor or Sub-Advisor, as applicable, materially affect the value of one or more portfolio securities, these securities will be valued at their fair value as determined in good faith by the policies and procedures adopted by the Board of Trustees. Examples of such events include, but are not limited to, securities which are not traded on a national stock exchange, and therefore closing prices are not available; securities not quoted by an independent pricing service; or securities for which current quotations are not available from other independent sources. Valuing securities at fair value involves greater reliance on judgment than securities that have readily available market quotations. There can be no assurance that each Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor or Sub-Advisor, as applicable, to be the primary market. Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“Nasdaq”) Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. OTC securities which are not traded in the Nasdaq Global Market System shall be valued at the most recent trade price. 41 Options contracts listed for trading on a securities exchange or board of trade shall be valued: (a) at the last quoted price, or (b) at the mean of the last bid and asked prices. In the absence of a sale, options not listed for trading on a securities exchange or board of trade for which OTC market quotations are readily available shall be valued at the mean of the current bid and asked prices. Total return index swaps shall be valued based on the relevant index value as of the close of regular trading on the NYSE. Fair value determinations may be required for the following securities: (1)securities for which market quotations are insufficient or not readily available at the valuation time on a particular business day; (2)securities for which, in the judgment of the Advisor or Sub-Advisor as applicable, the prices or values available do not represent the fair value of the instrument. Factors which may cause the Advisor or Sub-Advisor as applicable, to make such a judgment include, but are not limited to, the following: only a bid price or an ask price is available; the spread between bid and ask prices is substantial; the frequency of sales; the thinness of the market; the size of reported trades; and actions of the securities markets, such as the suspension or limitation of trading; and (3)securities determined to be illiquid in accordance with each Fund’s liquidity procedures. FLEX Options are valued by an independent third party pricing service, which uses an equity option valuation model.The factors used in the option pricing model include the calculated volatility value of the custom option and the underlying reference equity index,the time between the effective date of the option and its expiration, and the agreed upon strike price. All inputs used by the pricing service in valuing the FLEX Options are considered observable market inputs, as a market for the custom options is established by the clearinghouse as new FLEX Options are created. Fair value determinations may be required for a FLEX Option in the event a price cannot be obtained from an independent pricing service or, in the judgment of the Advisor or Sub-Advisor as applicable, the price or value available does not represent the fair value of the instrument. Such fair value determinations will be made based on valuations procedures approved by the Fund’s Board of Trustees and may be based on factors including consensus quotes from several market making firms in the FLEX Options market. Trading in Foreign Securities Trading in foreign securities may be completed at times that vary from the closing of the NYSE. In computing the NAV per share, each Fund values foreign securities at the latest closing price on the exchange on which they are traded immediately prior to the closing of the NYSE. Some foreign currency exchange rates may also be determined at the latest rate prior to the closing of the NYSE. Foreign securities quoted in foreign currencies are translated into U.S. dollars at the exchange rate of such currencies against the U.S. dollar, as provided by an approved pricing service. Occasionally, events that affect these values and exchange rates may occur between the times at which they are determined and the closing of the NYSE. If these events materially affect the value of portfolio securities, these securities will be valued at their fair value as determined in good faith by the Board of Trustees. 42 HOW TO PURCHASE SHARES Certain individuals may purchase Fund shares at NAV per share by sending a completed account application to one of the following addresses: Regular Mail Express/Overnight Mail Hatteras Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Hatteras Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Note: The Funds do not consider the United States Postal Service or any other independent delivery service to be their agent. Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of purchase orders or redemption requests does not constitute receipt by the Fund’s Transfer Agent (as defined herein). Institutional Class Shares Institutional Class shares of the Funds may be purchased through a financial intermediary and are primarily intended for qualified registered investment advisers who buy through a broker-dealer or service agent who has entered into an agreement with the Funds’ distributor (the “Distributor”) or for investment plans such as “wrap accounts” which have entered into an agreement with the Funds’ Distributor. For example, Institutional Class shares may be purchased by financial intermediaries who (i) charge their clients an ongoing fee for advisory, investment, consulting or similar services, or (ii)have entered into an agreement with a Fund’s principal underwriter to offer Institutional Class shares through their no-load network or platform. Clients of these financial intermediaries may include, but are not limited to, individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Institutional Class shares may also be purchased by other institutional investors subject to a $1 million investment minimum for all accounts. Class A Shares (Disciplined Fund Only) Class A shares of the Disciplined Fund are retail shares that require you to pay a sales charge when you invest in the Fund unless you qualify for a reduction or waiver of the sales charge. In addition, Class A share purchases of $1 million and more may be subject to a contingent deferred sales charge. Class A shares are also subject to a Rule 12b-1 fee of 0.25% of average daily net assets. 43 If you purchase Class A shares of the Fund you will pay the public offering price (“POP”), which is the NAV next determined after your order is received, plus a sales charge (shown in percentages below) depending on the amount of your investment. Since sales charges are reduced for Class A share purchases above certain dollar amounts, known as “breakpoint thresholds,” the POP is lower for these purchases. The dollar amount of the sales charge is the difference between the POP of the shares purchased (based on the applicable sales charge in the table below) and the NAV of those shares. Because of rounding in the calculation of the POP, the actual sales charge you pay may be more or less than that calculated using the percentages shown below. The sales charge is determined as follows: Investment Amount SalesCharge as a % of OfferingPrice Sales Charge as % of Net Amount Invested Dealer Reallowance Less than $100,000 4.75% 4.99% 4.25% $100,000 but less than $250,000 3.75% 3.90% 3.50% $250,000 but less than $500,000 2.75% 2.83% 2.50% $500,000 but less than $1,000,000 1.75% 1.78% 1.50% $1,000,000 and above 0.00% 0.00% See Below The Distributor will receive all initial sales charges for the purchase of Class A shares of the Disciplined Fund without a dealer of record. A selling broker may receive commissions on purchases of Class A shares of the Disciplined Fund over $1 million calculated as follows: 1.00% on purchases between $1 million and $3 million, 0.50% on amounts over $3 million but less than $5 million, and 0.25% on amounts over $5 million. The commission rate is determined based on the purchase amount combined with the current market value of existing investments in Class A shares of the Disciplined Fund. As shown, investors that purchase $1,000,000 or more of the Disciplined Fund’s Class A shares will not pay any initial sales charge on the purchase. However, purchases of $1,000,000 or more of Class A shares may be subject to a contingent deferred sales charge (“CDSC”) on shares redeemed during the first 18 months after their purchase in the amount of the commissions paid on the shares redeemed, as described above. Any applicable CDSC on Class A shares of the Disciplined Fund will be based on the lower of cost or current market value. Class A Sales Charge Reductions and Waivers You may be able to reduce the sales charge on Class A shares of the Disciplined Fund based on the type of transaction, the combined market value of your accounts or intended investment, and for certain groups or classes of shareholders. If you believe you are eligible for any of the following reductions or waivers, it is up to you to ask the selling agent or shareholder servicing agent for the reduction and to provide appropriate proof of eligibility. The programs described below and others are explained in greater detail in the SAI. 44 Reinvested Distributions: You pay no sales charges on Class A shares you buy with reinvested distributions from ClassA distributions. Account Reinstatement: You pay no sales charges on Class A shares of the Disciplined Fund you purchase with the proceeds of a redemption of Class A shares within 120 days of the date of the redemption. To reinvest in Class A shares of the Disciplined Fund at NAV (without paying a sales charge), you must notify the Disciplined Fund in writing or notify your financial intermediary at the time of the transaction. Letter of Intent (“LOI”): By signing an LOI prior to purchase, you pay a lower sales charge now in exchange for promising to invest an amount within the next 13 months sufficient to meet one of the above breakpoint thresholds. The investment must satisfy the initial purchase agreement. Reinvested distributions do not count as purchases made during this period. The Disciplined Fund will hold in escrow shares equal to approximately 4.75% of the amount of shares you indicate in the LOI. If you do not invest the amount specified in the LOI before the expiration date, the Transfer Agent will redeem a sufficient amount of escrowed shares to pay the difference between the reduced sales load you paid and the sales load you would have paid based on the total amount actually invested in Class A shares as of the expiration date. Otherwise, the Transfer Agent will release the escrowed shares when you have invested the agreed amount. Any Class A shares purchased within 90 days of the date you sign the LOI may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date. Rights of Accumulation (“ROA”): You may combine the value at the current public offering price of ClassA shares of the Disciplined Fund with a new purchase of Class A shares to reduce the sales charge on the new purchase. The sales charge for the new Class A shares will be figured at the rate in the table above that applies to the combined value of your currently owned Class A shares and the amount of the new investment. ROA allows you to combine the value of your account with the value of other eligible accounts for purposes of meeting the breakpoint thresholds above. You may aggregate your eligible accounts with the eligible accounts of members of your immediate family to obtain a breakpoint discount. The types of eligible accounts that may be aggregated to obtain the breakpoint discounts described above include individual accounts, joint accounts and certain IRAs. For the purpose of obtaining a breakpoint discount, members of your “immediate family” include your spouse, child, stepchild, parent, sibling, grandchild and grandparent, in each case including in-law and adoptive relationships. In addition, a fiduciary can count all shares purchased for a trust, estate or other fiduciary account (including one or more employee benefit plans of the same employer) that has multiple accounts. Eligible accounts include those registered in the name of your financial intermediary through which you own shares in the Fund. 45 Certain groups or classes of shareholders: If you fall into any of the following categories, you can buy Class A shares of the Disciplined Fund at NAV without a sales charge: ● Current and retired employees, directors/trustees and officers of: ○ The Trust; ○ The Advisor, Sub-Advisor and their affiliates; and ○ Family members (spouse, domestic partner, parents, grandparents, children, grandchildren and siblings (including step and in-law)) of any of the above. ● Any trust, pension, profit sharing or other benefit plan for current employees, directors/trustees and officers of the Advisor, Sub-Advisor and their affiliates. ● Current employees of: ○ The Transfer Agent; ○ Broker-dealers, (including their affiliates) who act as selling agents for the Disciplined Fund/Trust; and ○ Family members (spouse, domestic partner, parents, grandparents, children, grandchildren and siblings (including step and in-law)) of any of the above. More information regarding the Disciplined Fund’s sales charges, breakpoint thresholds and waivers is available in the SAI and free of charge on the Funds’ website: hatterasfunds.com. Click on “Breakpoints and Sales Loads.” Distribution and Service (Rule 12b-1) Plan The Disciplined Fund has adopted a Distribution and Service Plan or “Rule 12b-1 Plan”. Under the Rule 12b-1 Plan, Class A shares pay a distribution fee of 0.25% of the average daily net assets of the class to the Disciplined Fund’s Distributor or certain other third parties to finance any activity that is principally intended to result in the sale of Class A shares. Since the Disciplined Fund’s assets are used to pay Rule 12b-1 fees on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than other types of sales charges. Consequently, long-term shareholders eventually may pay more than the economic equivalent of the maximum initial charges permitted by the Financial Industry Regulatory Authority, Inc. (“FINRA”). Minimum and Additional Investment Amounts The minimum initial and subsequent investment amounts are shown below. Class A shares are only offered for the Disciplined Fund. Type of Account To Open Your Account To Add to Your Account Class A Regular Retirement Accounts Automatic Investment Plan Institutional Class $1 million None 46 Shares of the Funds are offered on a continuous basis. Each Fund, however, reserves the right, in its sole discretion, to reject any account application to purchase shares. After you open an account, you may purchase additional shares by sending a check together with the remittance stub from your most recent confirmation statement or a note stating the name(s) on the account and the account number, to the above address. Waiving Your Initial Minimum Investment The Advisor may waive the initial minimum in certain circumstances, including but not limited to the following: ● Transfers of shares from existing accounts if the registration or beneficial owner remains the same. ● Employees of the Advisor and its affiliates and their families. ● Employees benefit plans sponsored by the Advisor. ● Certain wrap programs offered by financial intermediaries. ● Trustees of the Fund and their families. ● Institutional clients of the Advisor. The initial minimum investment for Institutional Class shares may also be waived for individual accounts of a financial intermediary, provided the aggregate value of such accounts invested in Fund shares is at least $1 million or is anticipated by the Advisor to reach $1 million. Make all checks payable to the name of the Fund. All purchases by check must be in U.S. dollars drawn on a U.S. financial institution. The Funds will not accept payment in cash or money orders. The Funds also do not accept cashier’s checks in amounts of less than $10,000. Also, to prevent check fraud, the Funds do not accept third-party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares. If your payment is not received, your check does not clear or your electronic funds transfer via Automated Clearing House (“ACH”) is rejected, your purchase will be canceled. The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. In addition to any loss sustained by a Fund, a $25.00 charge may be imposed if your check does not clear. Fund shares have not been registered for sale outside of the United States. The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Shares are held in street name for the owners. Each Fund reserves the right to reject any purchase in whole or in part. 47 The USA PATRIOT Act requires financial institutions, including the Funds, to adopt certain policies and programs to prevent money-laundering activities, including procedures to verify the identity of customers opening new accounts. When completing a new account application, you will be required to supply the Funds your full name, date of birth, social security number and permanent street address to assist the Funds in verifying your identity. Mailing addresses containing only a P.O. Box will not be accepted. Until such verification is made, the Funds may limit additional share purchases or close an account if they are unable to verify a shareholder’s identity. As required by law, the Funds may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. If a Fund does not have a reasonable belief of the identity of a shareholder, the account application will be rejected or the shareholder will not be allowed to perform a transaction on the account until such information is received. The Funds also reserve the right to close the account within five business days if clarifying information/documentation is not received. Please consult your financial advisor to determine if you are eligible to purchase Fund shares through a qualified financial intermediary account. When Order is Processed All shares will be purchased at the NAV per share next determined after the Fund receives your account application or request in good order. All requests received in good order by the Funds before 4:00 p.m. (Eastern time) will be executed on that same day. Requests received after 4:00 p.m. will be processed on the next business day. Good Order: When making a purchase request, make sure your request is in good order. “Good order” means your purchase request includes: ● the name of the Fund; ● the dollar amount of shares to be purchased; ● a completed account application or investment stub; and ● check payable to the name of the Fund. Purchase through Brokers You may invest in the Funds through brokers or agents who have entered into selling agreements with the Distributor. The brokers or agents may set their own initial and subsequent investment minimums. Investors may be charged a fee if they effect transactions through a broker or agent. The Funds have authorized one or more brokers to receive on their behalf purchase and redemption orders. Such brokers are authorized to designate other intermediaries to receive purchase and redemption orders on the Funds’ behalf. The Funds will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, a broker’s authorized designee, receives the order. Customer orders will be priced at the relevant Fund’s NAV per share next computed after they are received by an authorized broker or the broker’s authorized designee. You may be charged a fee if you use a broker or agent to buy or redeem shares of a Fund. Brokers are responsible for placing orders promptly with the Funds and for forwarding payment promptly, as well as ensuring that you receive copies of this Prospectus. Finally, various servicing agents use procedures and impose restrictions that may be in addition to, or different from those applicable to investors purchasing shares directly from the Funds. You should carefully read the program materials provided to you by your servicing agent. 48 Telephone Purchase Investors may purchase additional Fund shares by calling 1-877-569-2382. If you accepted this option on your account application, and your account has been open for at least 15 days, telephone orders will be accepted via electronic funds transfer from your bank account through the ACH network. You must have submitted a voided check to establish banking information on your account prior to making a purchase. Your shares will be purchased at the NAV per share calculated on the day your order is placed, provided that your order is received prior to 4:00 p.m., Eastern time. Purchase by Wire To open an account or to make additional investments by wire, first call 1-877-569-2382 to notify the Funds of the incoming wire using the wiring instructions below: U.S. Bank N.A. 777 E. Wisconsin Avenue Milwaukee, WI 53202 ABA No. 075000022 Credit:U.S. Bancorp Fund Services, LLC Account No. 112-952-137 Further Credit:(fund name) (your name or the title on the account) (your account #) Initial Investment – By wire If you are making an initial investment in the Funds, before you wire funds, the Transfer Agent must have a completed account application. Please contact the Funds’ Transfer Agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery, or facsimile. Upon receipt of your completed account application, the Transfer Agent will establish an account for you and a service representative will contact you within 24 hours to provide an account number and wiring instructions. You may then contact your bank to initiate the wire using the instructions you were given. Wired funds must be received prior to 4:00 p.m., Eastern time to be eligible for same day pricing. The Funds and U.S. Bank N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wire instructions. 49 For Subsequent Investments – By wire If you are making a subsequent purchase, your bank should wire funds as indicated above. Before each wire purchase, you should be sure to notify the Transfer Agent at 1-877-569-2382. It is essential that your bank include complete information about your account in all wire instructions. If you have questions about how to invest by wire, you may call the Funds’ Transfer Agent. Your bank may charge you a fee for sending a wire payment to the Funds. Wired funds must be received prior to 4:00 p.m., Eastern time to be eligible for same day pricing. The Funds and U.S. Bank N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wire instructions. Automatic Investment Plan You may participate in the Funds’ Automatic Investment Plan, an investment plan that automatically debits money from your bank account and invests it in the Funds through the use of electronic funds transfers. After making the required initial investment, you may elect to make subsequent investments by transfers on specified days of each month into your established Fund account. Your account application must be received 15business days prior to the initial transaction. Please contact the Funds at 1-877-569-2382 for more information about the Funds’ Automatic Investment Plan. Shareholders should notify the Funds’ Transfer Agent of any changes to their Automatic Investment Plan at least five business days prior to the effective date. The Automatic Investment Plan must be implemented with a financial institution that is a member of the ACH. The Funds are unable to debit mutual fund or “pass through” accounts. A $25 fee will be charged if your bank does not honor the AIP draft for any reason. Householding In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and Annual and Semi-Annual Reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders that the Funds reasonably believe are from the same family or household. Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-877-569-2382 to request individual copies of these documents. Once the Funds receive notice to stop householding, the Funds will begin sending individual copies thirty days after receiving your request. This policy does not apply to account statements. 50 Retirement Plans You may purchase Fund shares for your individual retirement plans. Please call the Funds at 1-877-569-2382 for the most current listing and appropriate disclosure documentation on how to open a retirement account. Exchange Privilege You may exchange your Institutional Class shares for Institutional Class shares of any other mutual fund in the Trust. You may also exchange your Class A shares for Class A shares of any other mutual fund in the Trust; however, currently, the Disciplined Fund is the only Fund of the Trust that offers Class A shares.You should carefully read the Prospectus of the other fund before exchanging shares into that fund. Be advised that exercising the exchange privilege consists of two transactions: a sale of shares of a Fund and the purchase of shares in another. Further, exchanges may have certain tax consequences and you could realize short- or long-term capital gains or losses. Exchanges are generally made only between identically registered accounts unless you send written instructions with a signature guarantee requesting otherwise. You should request your exchange prior to market close to obtain that day’s NAV per share. Exchange requests received after the close of the NYSE will be treated as though received on the next business day. REDEMPTIONS You may sell (redeem) your Fund shares on any day the NYSE is open for business at their next calculated NAV per share, minus any applicable contingent deferred sales charge, either directly to the Fund or through your investment representative. Written Redemption Requests You may redeem your shares by simply sending a written request to the Transfer Agent. You should give your account number and state whether you want all or some of your Fund shares redeemed. The letter should be signed by all of the shareholders whose names appear on the account registration. You should send your redemption request to: Regular Mail Express/Overnight Mail Hatteras Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Hatteras Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Note The Funds do not consider the United States Postal Service or any other independent delivery service to be their agent. Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent of the Funds. 51 Redeeming by Telephone If you accepted telephone options on your account application, you may redeem Fund shares having a value of up to $100,000 by telephone. The proceeds will be sent on the business day following the redemption, but no later than the seventh business day after receipt. The proceeds can be mailed to the address designated on your account, wired or electronic funds transferred directly to your existing account in any commercial bank or brokerage firm within the United States as designated on the Funds’ Transfer Agent’s records. There is a $15 charge for each wire. There is no charge to have proceeds sent by electronic funds transfer and credit will be available in two to three business days. To redeem by telephone, call 1-877-569-2382. IRA accounts are not redeemable by telephone. If you decline the options, but wish to add them at a later time, a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source will be required. The Funds reserve the right to suspend the telephone redemption privileges with respect to your account if the name(s) or the address on the account has been changed within the previous 30 days. None of the Funds, U.S. Bancorp Fund Services, LLC, or their respective affiliates will be liable for complying with telephone instructions they reasonably believe to be genuine or for any loss, damage, cost or expenses in acting on such telephone instructions and you will be required to bear the risk of any such loss. The Funds or U.S. Bancorp Fund Services, LLC, or both, will employ reasonable procedures to determine that telephone instructions are genuine. If the Funds and/or U.S. Bancorp Fund Services, LLC, do not employ these procedures, they may be liable to you for losses due to unauthorized or fraudulent instructions. These procedures may include, among others, requiring forms of personal identification prior to acting upon telephone instructions, providing written confirmation of the transactions and/or tape recording telephone instructions. Once a telephone transaction has been placed, it cannot be cancelled or modified. Telephone trades must be received by or prior to market close. During periods of high market activity, shareholders may encounter higher than usual call wait times. Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close. Wire Redemptions If you request your redemption by wire transfer, you will be required to pay a $15.00 wire transfer fee to U.S. Bancorp Fund Services, LLC to cover costs associated with the transfer, but U.S. Bancorp Fund Services, LLC does not charge a fee when transferring redemption proceeds by electronic funds transfer. In addition, your bank may impose a charge for receiving wires. 52 Systematic Withdrawal Plan If your individual account, IRA or other qualified plan account has a current account value of at least $25,000, you may adopt a Systematic Withdrawal Plan (“SWP”) to provide for monthly, quarterly or annual payments. Under the plan, payments of $500 or more can be sent by check to your address of record, or can be sent by electronic funds transfer through the ACH network to your pre-determined bank account. This service may be terminated or modified by a Fund at any time. A withdrawal under the SWP involves redemption of shares of a Fund, and may result in a gain or loss for federal income tax purposes. In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted. Any request to change or terminate your SWP should be communicated in writing or by telephone to the Funds’ Transfer Agent no later than five days before the next scheduled withdrawal. If you wish to open a SWP, please indicate on your account application or contact the Funds at 1-877-569-2382. When Redemptions are Sent Once the Funds receive your redemption request in “good order” as described below, your redemption will be processed at the next determined NAV per share following receipt of your redemption request. Proceeds will typically be sent on the next business day, but not later than the seventh day after redemption. If you purchase Fund shares using a check, and soon after request a redemption, the Funds will honor the redemption request, but will not mail the proceeds until your purchase check has cleared (usually within 12 days). Good Order Your redemption request will be processed if it is in “good order.” To be in good order, the following conditions must be satisfied: ● The request should be in writing, indicating the number of Fund shares or dollar amount to be redeemed; ● The request must identify your account number; ● The request should be signed by you and any other person listed on the account, exactly as the shares are registered; and ● The request should include a signature guarantee, if applicable (see section titled, “When You Need Signature Guarantees” below). When You Need Signature Guarantees The Funds’ Transfer Agent may require a signature guarantee for certain redemption requests. A signature guarantee assures that your signature is genuine and protects you from unauthorized account transfers. 53 A signature guarantee is required to redeem shares in the following situations: ● if ownership is being changed on your account; ● when redemption proceeds are payable or sent to any person, address or bank account not on record; ● if a change of address request was received by the Transfer Agent within the last 30 days; and/or ● for redemptions over $100,000. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee or signature validation stamp in other instances based on the circumstances. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants from the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program. A notary public is not an acceptable signature guarantee. Retirement Plans If you own an IRA or other retirement plan, you must indicate on your redemption request whether the applicable Fund should withhold federal income tax. Unless you elect in your redemption request that you do not want to have federal tax withheld, the redemption will be subject to 10% back-up withholding tax. Redeeming through Broker If shares of a Fund are held by a broker-dealer, financial institution, or other servicing agent, you must contact that servicing agent to redeem shares of the Fund. The servicing agent may charge a fee for this service. Low Balances If at any time your account balance for a Fund falls below $1,000, the Fund may notify you that, unless the account is brought up to at least $1,000, your account could be closed. This will not apply to any account balances that drop below $1,000 due to a decline in NAV per share. The Fund may, within 30 days, redeem all of your shares and close your account by sending you a check to the address of record. The Fund will not charge any redemption fee on involuntary redemptions. 54 Inactive Accounts Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. TOOLS TO COMBAT FREQUENT TRANSACTIONS The Funds are intended for long-term investors. The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Fund’s performance. While not specifically unlawful, the practice utilized by short-term traders to time their investments and redemptions of Fund shares with certain market-driven events can create substantial cash flows. These cash flows can be disruptive to the portfolio manager’s attempts to achieve the Fund’s objectives. Further, frequent short-term trading of Fund shares drives up the Funds’ transaction costs to the detriment of the remaining shareholders. For these reasons, the Funds use a variety of techniques to monitor for and detect abusive trading practices. The Funds do not accommodate “market timers” and discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Fund’s performance. The Board of Trustees has developed and adopted a market timing policy, which takes steps to reduce the frequency and effect of these activities in the Funds. These steps include, monitoring trading practices, using fair value pricing, as determined by the Board of Trustees, when the Advisor or Sub-Advisor, as applicable, determines current market prices are not readily available. These techniques may change from time to time as determined by the Funds in their sole discretion. Trading Practices Currently, each Fund reserves the right, in its sole discretion, to identify trading practices as abusive. The Funds may deem the sale of all or a substantial portion of a shareholder’s purchase of Fund shares to be abusive. In addition, each Fund reserves the right to reject purchases and exchanges if it believes that such transactions would be inconsistent with the best interests of Fund shareholders or this policy. The Funds monitor selected trades in an effort to detect excessive short-term trading activities. If, as a result of this monitoring, a Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases or exchanges in the shareholder’s accounts other than exchanges into a money market fund. In making such judgments, each Fund seeks to act in a manner that it believes is consistent with the best interests of shareholders. 55 Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that a Fund’s efforts will identify all trades or trading practices that may be considered abusive. In addition, the Funds’ ability to monitor trades that are placed by individual shareholders within group, or omnibus, accounts maintained by financial intermediaries is limited because the Funds do not have simultaneous access to the underlying shareholder account information. In compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended, the Distributor, on behalf of each Fund, has entered into written agreements with each of the Funds’ financial intermediaries, under which the intermediary must, upon request, provide the Funds with certain shareholder and identity trading information so that the Funds can enforce their market timing policies. Fair Value Pricing The trading hours for most foreign securities end prior to the close of the NYSE, the time each Fund’s NAV per share is calculated. The occurrence of certain events after the close of foreign markets, but prior to the close of the U.S. market (such as a significant surge or decline in the U.S. market) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, each Fund may value foreign securities at fair value, taking into account such events, when it calculates its NAV per share. Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees. The Board of Trustees has also adopted procedures, which utilize fair value procedures when any assets for which reliable market quotations are not readily available or for which a Fund’s pricing service does not provide a valuation or provides a valuation that in the judgment of the Advisor or Sub-Advisor, as applicable, does not represent fair value. There can be no assurance that a Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. TAX STATUS, DIVIDENDS AND DISTRIBUTIONS Each Fund intends to distribute substantially all of its investment company taxable income and net capital gain in December of each year. Distributions by a Fund will be reinvested in shares of the Fund unless you elect to receive cash. Dividends from investment company taxable income (including any excess of net short-term capital gain over net long-term capital loss) are generally taxable to investors as ordinary income or, under current law, qualified dividend income, while distributions of net capital gain (the excess of net long-term capital gain over net short-term capital loss) are generally taxable as long-term capital gain, regardless of your holding period for the shares. Any dividends or capital gain distributions you receive from a Fund will normally be taxable to you when made, regardless of whether you reinvest dividends or capital gain distributions or receive them in cash. If you elect to have dividends and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, each Fund reserves the right to reinvest the distribution check into your account, at the Fund’s current NAV per share, and to reinvest all subsequent distributions. 56 Each Fund expects that, as a result of its investment objectives and strategies, distributions will consist primarily of short-term capital gains, which are taxable as ordinary income, and under current law, qualified dividend income, depending on the source of such income to the Fund and any holding period requirements. A portion of the ordinary income dividends paid to you by a Fund may be qualified dividends eligible for taxation at long-term capital gain rates. Certain dividends or distributions declared in October, November or December as of a record date in such a month will be taxed to shareholders as if received in December, if they are paid during the following January. Each year, each Fund will inform you of the amount and type of your distributions. IRAs and other qualified retirement plans are generally exempt from federal income tax with respect to an investment in a regulated investment company, if they have not funded such investment with borrowed funds. Your redemptions may result in a capital gain or loss for federal income tax purposes. A capital gain or loss on your investment is the difference between the cost of your shares, including any sales charges, and the amount you receive when you sell them. A 3.8% “Medicare Tax” is imposed on “net investment income” for non-corporate taxpayers earning over specified amounts. The tax is generally levied on income from interest, dividends, royalties, rents, and capital gains, but there are some exclusions and taxpayers should consult their tax advisors about the more precise definition of “net investment income” as it pertains to their particular situations. On the account application, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the Internal Revenue Service (“IRS”). If you are subject to backup withholding, the IRS requires the Funds to withhold a percentage of any dividend and redemption or exchange proceeds. The Funds will reject any account application that does not include a certified social security or taxpayer identification number. Federal law requires that mutual fund companies report their shareholders’ cost basis, gain/loss, and holding period to the IRS on the Funds’ shareholders’ Consolidated Form 1099s when “covered” securities are sold. Covered securities are any regulated investment company and/or dividend reinvestment plan shares acquired on or after January 1, 2012. Each Fund has chosen average cost as its standing (default) tax lot identification method for all shareholders. A tax lot identification method is the way each Fund will determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing NAVs, and the entire position is not sold at one time. The Funds’ standing tax lot identification method is the method covered shares will be reported on your Consolidated Form 1099 if you do not select a specific tax lot identification method. You may choose a method different than the Funds’ standing method and will be able to do so at the time of your purchase or upon the sale of covered shares. Please refer to the appropriate IRS regulations or consult your tax advisor with regard to your personal circumstances. 57 For those securities defined as “covered” under current IRS cost basis tax reporting regulations, each Fund is responsible for maintaining accurate cost basis and tax lot information for tax reporting purposes. The Funds are not responsible for the reliability or accuracy of the information for those securities that are not “covered.” The Funds and their service providers do not provide tax advice. You should consult independent sources, which may include a tax professional, with respect to any decisions you may make with respect to choosing a tax lot identification method. The tax treatment of certain futures contracts and listed non-equity options which may be written or purchased by a Fund on U.S. exchanges (including options on futures contracts, broad-based equity indices and debt securities) may be governed by Section 1256 of the Code (“Section 1256 contracts”). Gains or losses on Section 1256 contracts generally are considered 60% long-term and 40% short-term capital gains or losses (“60/40”), although certain foreign currency gains and losses from those contracts may be treated as ordinary in character. Also, any Section 1256 contracts held by a Fund at the end of each taxable year (and, for purposes of the 4% excise tax, on certain other dates as prescribed under the Code) are “marked to market” with the result that unrealized gains or losses are treated as though they were realized and the resulting gain or loss is treated as 60/40 or ordinary gain or loss, as applicable. This summary only refers to shareholder federal income tax considerations applicable to shareholders who are United States persons and is not intended to be and should not be construed to be legal or tax advice to any current holder of Fund shares. You should consult your own tax advisors to determine the tax consequences of owning Fund shares. 58 FINANCIAL HIGHLIGHTS Financial highlights for the Disciplined Fund are not available at this time because the Fund recently commenced operations on December 31, 2013. The financial highlights table that follows is intended to help you understand the PEI Fund’s financial performance for the fiscal period since the Fund’s inception. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned on an investment in the Fund (assuming reinvestment of all dividends and distributions). The financial highlights below have been derived from the Fund’s financial statements. The Fund’s financial statements for the fiscal period from November 12, 2013 (commencement of operations) through December31, 2013 have been audited by Cohen Fund Audit Services, Ltd. (the “Auditor”), the Fund’s independent registered public accounting firm. The Auditor’s report, along with the Fund’s financial statements, is included in the Fund’s Annual Report dated December 31, 2013, which is available upon request. 59 Hatteras PE Intelligence Fund Period from
